Exhibit 10.39
EXECUTION VERSION
Published CUSIP Number: 052931AK8
AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of September 13, 2011
among
AUTOZONE, INC.,
as Borrower,
THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO
AND
BANK OF AMERICA, N.A.,
as Administrative Agent and Swingline Lender
and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO SECURITIES, LLC
and
BARCLAYS CAPITAL,
as Joint Book Runners
and
SUNTRUST BANK,
U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
BARCLAYS BANK PLC,
as Documentation Agents

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1 DEFINITIONS
    1  
 
       
1.1 Definitions
    1  
1.2 Computation of Time Periods
    20  
1.3 Accounting Terms
    20  
1.4 Time of Day
    20  
 
       
SECTION 2 CREDIT FACILITIES
    20  
 
       
2.1 Revolving Loans
    20  
2.2 Reserved
    22  
2.3 Swingline Loan Subfacility
    22  
2.4 Letters of Credit
    24  
 
       
SECTION 3 OTHER PROVISIONS RELATING TO CREDIT FACILITIES
    32  
 
       
3.1 Default Rate
    32  
3.2 Extension and Conversion
    32  
3.3 Prepayments
    33  
3.4 Termination, Reduction and Increase of Revolving Committed Amount
    34  
3.5 Fees
    37  
3.6 Capital Adequacy
    38  
3.7 Inability To Determine Interest Rate
    38  
3.8 Illegality
    38  
3.9 Yield Protection
    39  
3.10 Withholding Tax Exemption
    39  
3.11 Indemnity
    40  
3.12 Pro Rata Treatment
    41  
3.13 Payments Generally; Administrative Agent’s Clawback
    41  
3.14 Sharing of Payments
    42  
3.15 Payments, Computations, Etc.
    43  
3.16 Evidence of Debt
    44  
3.17 Replacement of Lenders
    45  
3.18 Cash Collateral
    45  
3.19 Defaulting Lenders
    46  
 
       
SECTION 4 CONDITIONS
    48  
 
       
4.1 Closing Conditions
    48  
4.2 Conditions to all Extensions of Credit
    49  
 
       
SECTION 5 REPRESENTATIONS AND WARRANTIES
    50  
 
       
5.1 Financial Position; No Internal Control Event
    50  
5.2 Organization; Existence; Compliance with Law
    50  
5.3 Power; Authorization; Enforceable Obligations
    50  
5.4 No Legal Bar
    51  
5.5 No Material Litigation
    51  
5.6 No Default
    51  
5.7 Ownership of Property; Liens
    51  

 

i 



--------------------------------------------------------------------------------



 



              Page  
 
5.8 No Burdensome Restrictions
    51  
5.9 Taxes
    51  
5.10 ERISA
    52  
5.11 Governmental Regulations, Etc.
    52  
5.12 Subsidiaries
    53  
5.13 Purpose of Loans
    53  
5.14 Disclosure
    53  
5.15 Taxpayer Identification Number
    54  
5.16 Environmental Compliance
    54  
5.17 Solvency
    54  
5.18 OFAC
    54  
5.19 Patriot Act
    54  
 
       
SECTION 6 AFFIRMATIVE COVENANTS
    55  
 
       
6.1 Information Covenants
    55  
6.2 Preservation of Existence and Franchises
    58  
6.3 Books and Records
    58  
6.4 Compliance with Law
    58  
6.5 Payment of Taxes and Other Indebtedness
    58  
6.6 Insurance
    58  
6.7 Maintenance of Property
    59  
6.8 Use of Proceeds
    59  
6.9 Audits/Inspections
    59  
6.10 Adjusted Debt to EBITDAR Ratio
    59  
6.11 Interest Coverage Ratio
    59  
 
       
SECTION 7 NEGATIVE COVENANTS
    59  
 
       
7.1 Liens
    59  
7.2 Nature of Business
    60  
7.3 Consolidation, Merger, Sale or Purchase of Assets, etc.
    60  
7.4 Fiscal Year
    61  
7.5 Subsidiary Indebtedness
    61  
 
       
SECTION 8 EVENTS OF DEFAULT
    62  
 
       
8.1 Events of Default
    62  
8.2 Acceleration; Remedies
    64  
 
       
SECTION 9 AGENCY PROVISIONS
    64  
 
       
9.1 Appointment and Authority
    64  
9.2 Delegation of Duties
    65  
9.3 Exculpatory Provisions
    65  
9.4 Reliance on Communications
    65  
9.5 Notice of Default
    66  
9.6 Non-Reliance on Administrative Agent and Other Lenders
    66  
9.7 Indemnification
    66  
9.8 Administrative Agent in its Individual Capacity
    67  
9.9 Successor Administrative Agent
    67  
9.10 Syndication Agent
    68  

 

ii 



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 10 MISCELLANEOUS
    68  
 
       
10.1 Notices
    68  
10.2 Right of Set-Off
    70  
10.3 Successors and Assigns
    71  
10.4 No Waiver; Remedies Cumulative
    75  
10.5 Payment of Expenses, etc.
    75  
10.6 Amendments, Waivers and Consents
    76  
10.7 Counterparts
    77  
10.8 Headings
    77  
10.9 Survival
    77  
10.10 Governing Law; Submission to Jurisdiction; Venue
    78  
10.11 Severability
    78  
10.12 Entirety
    78  
10.13 Binding Effect; Termination
    79  
10.14 Confidentiality
    79  
10.15 Source of Funds
    79  
10.16 Conflict
    80  
10.17 USA PATRIOT Act Notice
    80  
10.18 No Advisory or Fiduciary Responsibility
    81  

 

iii 



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.1
  Applicable Margin Pricing Levels
Schedule 2.1(a)
  Lenders
Schedule 2.1(b)(i)
  Form of Notice of Borrowing
Schedule 2.1(e)
  Form of Revolving Note
Schedule 2.3(d)
  Form of Swingline Note
Schedule 2.4
  Existing Letters of Credit
Schedule 3.2
  Form of Notice of Extension/Conversion
Schedule 3.4(b)
  Form of New Commitment Agreement
Schedule 5.5
  Material Litigation
Schedule 5.12
  Subsidiaries
Schedule 6.1(c)
  Form of Officer’s Compliance Certificate
Schedule 7.5
  Subsidiary Indebtedness
Schedule 10.1
  Administrative Agent’s Office; Certain Addresses for Notices
Schedule 10.3(a)
  Form of Assignment and Acceptance

 

iv 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 13, 2011
(“Credit Agreement”), is by and among AUTOZONE, INC., a Nevada corporation (the
“Borrower”), the several lenders identified on the signature pages hereto and
such other lenders as may from time to time become a party hereto (the
“Lenders”), BANK OF AMERICA, N.A., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), and JPMORGAN CHASE BANK, N.A., as
syndication agent (in such capacity, the “Syndication Agent”).
W I T N E S S E T H
WHEREAS, the Borrower, the lenders party thereto, Bank of America, N.A., as
Administrative Agent, and certain other Persons are party to that certain Credit
Agreement dated as of July 9, 2009 (as amended prior to the date hereof, the
“Existing Credit Agreement”).
WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend and restate the Existing Credit Agreement in its entirety upon and subject
to the terms and conditions set forth herein.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
SECTION 1
DEFINITIONS
1.1 Definitions.
As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:
“Administrative Agent” shall have the meaning assigned to such term in the
heading hereof, together with any successors or assigns.
“Administrative Agent’s Fee Letter” means that certain letter agreement, dated
as of August 19, 2011, among the Administrative Agent, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and the Borrower, as amended, modified, supplemented
or replaced from time to time.
“Administrative Agent’s Fees” shall have the meaning assigned to such term in
Section 3.5(b).
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding five
percent (5%) or more of the equity interest in such Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

 



--------------------------------------------------------------------------------



 



“Applicable Margin” means for purposes of calculating the applicable Facility
Fee for any day under Section 3.5(a), the applicable interest rate for any day
for any Eurodollar Loan, the applicable Letter of Credit Fee for any day under
Section 3.5(c)(i) and the applicable interest rate for any day for any Base Rate
Loan, the Applicable Margin for the appropriate Pricing Level set forth on
Schedule 1.1. The appropriate Pricing Level for the Applicable Margin
calculation shall be determined and adjusted on the following dates (each a
“Calculation Date”):
(i) on the Closing Date;
(ii) where the Borrower has a senior unsecured (non-credit enhanced) long term
debt rating from S&P, Moody’s and/or Fitch, five (5) Business Days after a
change in any such debt rating, based on such debt rating(s); and
(iii) where the Borrower previously had a senior unsecured (non-credit enhanced)
long term debt rating from S&P, Moody’s and/or Fitch, but any or all three of
S&P, Moody’s and Fitch withdraws its rating such that the Borrower’s senior
unsecured (non-credit enhanced) long term debt no longer is rated by S&P,
Moody’s or Fitch, five (5) Business Days after the withdrawal of the last to
exist of such previous debt ratings, in which event the Applicable Margins
(including the Applicable Margin for the Facility Fee) shall be based on Pricing
Level VI until the earlier of (A) such time as S&P, Moody’s and/or Fitch
provides another rating for such debt of the Borrower or (B) the Required
Lenders have agreed to an alternative pricing grid or other method for
determining Pricing Levels pursuant to an effective amendment to this Credit
Agreement.
The appropriate Pricing Level for the Applicable Margin calculation shall be
effective from a Calculation Date until the next such Calculation Date. The
Administrative Agent shall determine the appropriate Pricing Level for the
Applicable Margin calculation promptly upon receipt of the notices and
information necessary to make such determination and shall promptly notify the
Borrower and the Lenders of any change thereof. Such determinations by the
Administrative Agent shall be conclusive, absent convincing evidence to the
contrary.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approving Lenders” shall have the meaning specified in Section 3.4(d).
“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities LLC, together with any successors or assigns thereof.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee with the consent of any party whose consent is
required by Section 10.3(b), and accepted by the Administrative Agent, in
substantially the form of Schedule 10.3(a) or any other form approved by the
Administrative Agent.

 

2



--------------------------------------------------------------------------------



 



“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended August 28, 2010, and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of sixty
(60) consecutive days; or (iii) such Person shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its Property
or make any general assignment for the benefit of creditors; or (iv) such Person
shall be unable to, or shall admit in writing its inability to, pay its debts
generally as they become due.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.0%. “Prime Rate” means the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.
“Borrower” means the Person identified as such in the heading hereof, together
with any permitted successors and assigns.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, except that, when used in connection with a Eurodollar Loan, such day
shall also be a day on which dealings between banks are carried on in U.S.
dollar deposits in London, England and New York, New York.

 

3



--------------------------------------------------------------------------------



 



“Calculation Date” has the meaning set forth in the definition of Applicable
Margin.
“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person, to the extent that such lease is or should be so accounted for.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
respective L/C Issuers or the Swingline Lender (as applicable) and the Lenders,
as collateral for L/C Obligations, Obligations in respect of Swingline Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the applicable
L/C Issuer or Swingline Lender benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the respective L/C Issuers or the Swingline Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, interpretations or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means the occurrence of either of the following events:
(a) a “person” or a “group” (within the meaning of Section 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934), other than a Permitted Holder (as defined
below), becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of more than 40% of the then outstanding voting
stock of the Borrower; or
(b) a majority of the board of directors of the Borrower shall consist of
individuals who are not Continuing Directors. For purposes hereof, “Continuing
Directors” means, as of any date of determination, (i) an individual who on the
date two years prior to such determination date was a member of the Borrower’s
board of directors, or (ii) (a) any new director whose nomination for election
by the Borrower’s shareholders was approved by a vote of a majority of the
directors then still in office who either were directors on the date two years
prior to such determination date or whose nomination for election was previously
so approved (or who are Continuing Directors pursuant to clause (b) below) or
(b) any director who was elected by a majority of the directors then still in
office who either were directors on the date two years prior to such
determination date or whose nomination for election was previously so approved
(or who are Continuing Directors pursuant to clause (a) above).

 

4



--------------------------------------------------------------------------------



 



For purposes hereof, “Permitted Holder” means (a) any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) that, as of the Closing Date, is the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of more than 29.0% of the
then outstanding voting stock of the Borrower and (b) any Affiliate of such a
“person” or “group”.
Notwithstanding the foregoing, a Reorganization permitted under Section 7.3
hereof shall not be deemed a Change of Control for the purposes of this Credit
Agreement.
“Change of Control Notice” shall have the meaning specified in Section 3.4(e).
“Change of Control Prepayment Amount” shall have the meaning specified in
Section 3.4(e).
“Change of Control Standstill Period” shall have the meaning specified in
Section 3.4(e).
“Closing Date” means the date hereof.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.
“Commercial Credit Business Arrangement” means any agreement between the
Borrower or any of its Subsidiaries and an entity that purchases such Person’s
commercial accounts receivable with only such limited recourse back to such
Person as is customary in factoring arrangements of this type.
“Commitment” means (i) with respect to each Lender at any time, the Revolving
Commitment of such Lender, (ii) with respect to the Swingline Lender, the
Swingline Commitment, and (iii) with respect to any L/C Issuer, the commitment
to issue, extend and/or amend Letters of Credit under the Letter of Credit
Sublimit.
“Commitment Percentage” means, for any Lender, the percentage which such
Lender’s Revolving Commitment then constitutes of the aggregate Revolving
Committed Amount, subject to adjustment as provided herein, including in
Section 3.19.
“Consolidated Adjusted Debt” means, at any time, the sum of, without
duplication, (i) Consolidated Funded Indebtedness and (ii) the product of
Consolidated Rents multiplied by 6.0.
“Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries, (a) Consolidated Net Income plus (b) to the extent deducted in
calculating such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense plus (ii) all provisions for any Federal, state or other domestic and
foreign income taxes plus (iii) depreciation and amortization, in each case on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis or otherwise defined herein. Except as otherwise expressly provided
herein, the applicable period shall be for the four consecutive fiscal quarters
ending as of the date of determination.
“Consolidated EBITDAR” means, for any period, the sum of Consolidated EBITDA and
Consolidated Rents. Except as otherwise expressly provided herein, the
applicable period shall be for the four consecutive fiscal quarters ending as of
the date of determination.

 

5



--------------------------------------------------------------------------------



 



“Consolidated EBITR” means, for any period for the Borrower and its
Subsidiaries, Consolidated EBITDA minus depreciation and amortization plus
Consolidated Rents, in each case on a consolidated basis as determined in
accordance with GAAP applied on a consistent basis. Except as otherwise
expressly provided herein, the applicable period shall be for the four
consecutive fiscal quarters ending as of the date of determination.
“Consolidated Funded Indebtedness” means, at any time, the outstanding principal
amount of all Funded Indebtedness, without duplication and on a consolidated
basis, of the Borrower and its Subsidiaries at such time.
“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Borrower, the ratio of (i) Consolidated EBITR to
(ii) Consolidated Interest Expense plus Consolidated Rents.
“Consolidated Interest Expense” means, for any period for the Borrower and its
Subsidiaries, net interest expense on a consolidated basis as determined in
accordance with GAAP applied on a consistent basis. Except as otherwise
expressly provided, the applicable period shall be for the four consecutive
fiscal quarters ending as of the date of determination.
“Consolidated Net Income” means, for any period for the Borrower and its
Subsidiaries, net income on a consolidated basis determined in accordance with
GAAP applied on a consistent basis, but excluding (i) share-based expenses and
all other non-cash charges (other than any such charges that would result in an
accrual or a reserve for cash charges in the future); (ii) non-recurring charges
in an aggregate amount not to exceed $50,000,000 collectively, and/or
non-recurring gains to the extent such non-recurring gains in the aggregate
exceed $50,000,000 collectively, in either event with respect to any
twelve-month period relevant for such calculation of the financial covenants
contained in Sections 6.10 and 6.11; and (iii) all extraordinary items. Except
as otherwise expressly provided herein, the applicable period shall be for the
four consecutive fiscal quarters ending as of the date of determination.
“Consolidated Rents” means, for any period for the Borrower and its
Subsidiaries, all rental expense of the Borrower and its Subsidiaries for such
period under operating leases (specifically including rents paid in connection
with synthetic leases, tax retention operating leases, off-balance sheet loans
or similar off-balance sheet financing products), on a consolidated basis as
determined in accordance with GAAP applied on a consistent basis, but excluding
rental expense related to any operating lease that has been converted to a
Capital Lease. Except as otherwise expressly provided herein, the applicable
period shall be for the four consecutive fiscal quarters ending as of the date
of determination.
“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the L/C Documents (except that L/C Documents shall not constitute Credit
Documents for purposes of Section 10.6), the Administrative Agent’s Fee Letter,
any agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 3.18 of this Credit Agreement, and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

6



--------------------------------------------------------------------------------



 



“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 3.19(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
“Disapproving Lender” means such term as defined in Section 3.4(d).
“Documentation Agents” means SunTrust Bank, U.S. Bank National Association,
Wells Fargo Bank, National Association and Barclays Bank PLC, in each case,
together with its successors and assigns.
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.3(b)(iii) and 10.3(b)(v) (subject to such consents, if
any, as may be required under Section 10.3(b)(iii)).
“Environmental Laws” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated) the
employees of which are treated as employees of the Borrower pursuant to Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

 

7



--------------------------------------------------------------------------------



 



“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan’s
final actuarially-certified funding target attainment percentage drops below
sixty percent (60%) as of the most recent valuation date as determined under
Section 430 of the Code and taking into account any exceptions, actuarial
assumptions, extensions of such date and supplemental or additional
contributions provided for in or permitted to be considered by Section 430 or
the regulations promulgated thereunder; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.
“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.
“Eurodollar Rate” means:
(a) For any Interest Period with respect to a Eurodollar Loan, a rate per annum
determined by the Administrative Agent pursuant to the following formula:

         
Eurodollar Rate =
  Eurodollar Base Rate             1.00 – Eurodollar Reserve Percentage    

Where, for the purposes of this clause (a):
(1) “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or if such day is not a Business Day, the
next preceding Business Day), for Dollar deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period. If such
rate is not available at such time for any reason, then the “Eurodollar Base
Rate” for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period, and

 

8



--------------------------------------------------------------------------------



 



(2) “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.
(b) For any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time, two
Business Days prior to the date of determination (or if such day is not a
Business Day, the next preceding Business Day) for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate determined by the Administrative Agent to be the rate at which deposits
in Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made, continued or converted by
Bank of America and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
“Event of Default” means such term as defined in Section 8.1.
“Existing Credit Agreement” means such term as defined in the recitals hereto.
“Existing Letters of Credit” means the Letters of Credit outstanding on the
Closing Date and identified on Schedule 2.4.
“Facility Fee” shall have the meaning assigned to such term in Section 3.5(a).
“Facility Fee Calculation Period” shall have the meaning assigned to such term
in Section 3.5(a).
“Federal Funds Rate” means, for any day, the rate of interest per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (A) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (B) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.
“Fees” means all fees payable pursuant to Section 3.5.

 

9



--------------------------------------------------------------------------------



 



“Financial Officer” means, with respect to the Borrower, the Treasurer, the
Controller, the General Counsel, the Chief Financial Officer or the Chief
Executive Officer of the Borrower; provided that the Borrower may designate
additional persons or delete persons so authorized by written notice to the
Administrative Agent from at least two existing Financial Officers of the
Borrower.
“Fitch” means Fitch Inc., or any successor or assignee of the business of such
company in the business of rating securities.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Commitment Percentage of the
applicable outstanding L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, with respect to any Person (for purposes of this
sentence only, the “Debtor”), without duplication and on a consolidated basis,
(i) all Indebtedness of such Debtor for borrowed money; (ii) all purchase money
Indebtedness of such Debtor, including without limitation the principal portion
of all obligations of such Debtor under Capital Leases; (iii) all Guaranty
Obligations of such Debtor with respect to Funded Indebtedness of another
Person; (iv) the maximum amount of all (x) drawn and unreimbursed documentary
letters of credit, (y) standby letters of credit and (z) bankers acceptances, in
each case issued or created for the account of such Debtor and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed); and
(v) all Funded Indebtedness of another Person secured by a Lien on any Property
of such Debtor, whether or not such Funded Indebtedness has been assumed. The
Funded Indebtedness of any Person shall include the Funded Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer.
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.
“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

10



--------------------------------------------------------------------------------



 



“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or any other balance sheet condition of such other
Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
“Indebtedness” of any Person means (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (iii) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (iv) all obligations
of such Person issued or assumed as the deferred purchase price of Property or
services purchased by such Person (other than (a) trade accounts payable in the
ordinary course of business and, in each case, not past due for more than ninety
(90) days after the due date of such trade account payable and (b) unsecured
obligations of such Person due to vendors under any vendor factoring line in the
ordinary course of business), (v) all obligations of such Person under
take-or-pay or similar arrangements or under commodities agreements, (vi) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, Property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(vii) all Guaranty Obligations of such Person, (viii) the principal portion of
all obligations of such Person under Capital Leases, (ix) all obligations of
such Person in respect of interest rate protection agreements, foreign currency
exchange agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements, calculated as described
below, (x) subject to the proviso below, the maximum amount of all standby
letters of credit issued or bankers’ acceptances created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (xi) all preferred stock issued by such Person and required by
the terms thereof to be redeemed, or for which mandatory sinking fund payments
are due, by a fixed date and (xii) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with GAAP;
provided that Indebtedness shall not include (i) any documentary letters of
credit or other letters of credit used by such Person for the financing of
inventory in the ordinary course of business, except to the extent such letters
of credit have been drawn upon and unreimbursed or (ii) any amounts received by
such Person pursuant to a Commercial Credit Business Arrangement. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer. For
purposes hereof, obligations in respect of hedging agreements referred to in
clause (ix) above shall be calculated after taking into account the effect of
any legally enforceable netting agreement relating to such hedging obligations
and shall be valued at (1) for any date on or after the date such hedging
obligations have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (2) for any date prior to
the date referenced in clause (1) of this sentence, the amount(s) determined as
the mark-to-market value(s) for such hedging obligations, as determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such hedging obligations (which may include a Lender or
any Affiliate of a Lender).

 

11



--------------------------------------------------------------------------------



 



“Information” has the meaning specified in Section 10.14.
“Interest Payment Date” means (i) as to any Base Rate Loan, the last Business
Day of each March, June, September and December, the date of repayment of
principal of such Loan and the Termination Date and (ii) as to any Eurodollar
Loan or any Swingline Loan, the last day of each Interest Period for such Loan,
the date of repayment of principal of such Loan and on the Termination Date, and
in addition where the applicable Interest Period is more than 3 months, then
also on the date 3 months from the beginning of the Interest Period, and each
3 months thereafter. If an Interest Payment Date falls on a date which is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, except that in the case of Eurodollar Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day.
“Interest Period” means (i) as to any Eurodollar Loan, a period of one, two,
three or six month’s duration, as the Borrower may elect, commencing in each
case, on the date of the borrowing (including conversions, extensions and
renewals) and (ii) as to any Swingline Loan, a period commencing in each case on
the date of the borrowing and ending on the date agreed to by the Borrower and
the Swingline Lender in accordance with the provisions of Section 2.3(b)(i)
(such ending date in any event to be not more than seven (7) Business Days from
the date of borrowing); provided, however, (A) if any Interest Period would end
on a day which is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day (except that in the case of Eurodollar Loans
where the next succeeding Business Day falls in the next succeeding calendar
month, then on the next preceding Business Day), (B) no Interest Period shall
extend beyond the Termination Date, and (C) in the case of Eurodollar Loans,
where an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period shall end on the last day of such calendar month.
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws or as otherwise determined by the Borrower’s external auditors,
that has resulted in or could reasonably be expected to result in a material
misstatement in any financial information delivered or to be delivered to the
Administrative Agent or the Lenders, with respect to (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Borrower and its Subsidiaries on a
consolidated basis, in any event that has not been (x) disclosed to the
Administrative Agent, who in turn discloses such material weaknesses to the
Lenders, and (y) remedied or otherwise diligently addressed (or is in the
process of being diligently addressed) by the Borrower including, if applicable,
in accordance with recommendations made by the Borrower’s auditors in
consultation with the Borrower.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Joint Book Runners” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities LLC, SunTrust Robinson Humphrey, Inc., U.S. Bank National
Association, Wells Fargo Securities, LLC and Barclays Capital, the investment
banking division of Barclays Bank PLC, in each case, together with its
successors and assigns.

 

12



--------------------------------------------------------------------------------



 



“L/C Advance” means, with respect to each Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Commitment Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk or (ii) any collateral security for such obligations.
“L/C Issuer” means (i) Bank of America, or any Subsidiary or Affiliate of Bank
of America designated by Bank of America, SunTrust or Wells Fargo, or, with the
consent of the Borrower and the Administrative Agent, any other Lender that has
agreed to act as an issuer of Letters of Credit, (ii) with respect to any
Existing Letter of Credit, the Lender that issued (in its capacity as an L/C
Issuer hereunder) such Letter of Credit and (iii) with respect to any Letter of
Credit requested hereunder, the L/C Issuer that has agreed to issue such Letter
of Credit hereunder. In the event that there is more than one L/C Issuer at any
time, references herein and in the other Credit Documents to the L/C Issuer
shall be deemed to refer to the L/C Issuer in respect of the applicable Letter
of Credit or to all L/C Issuers, as the context requires.
“L/C Issuer Fees” shall have the meaning assigned to such term in Section
3.5(c)(ii).
“L/C Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit and honored by an L/C Issuer but not
theretofore reimbursed, including all L/C Borrowings.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, and each Person which may become a Lender by way of assignment in
accordance with the terms hereof, together with their successors and permitted
assigns.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by an L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Termination Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

13



--------------------------------------------------------------------------------



 



“Letter of Credit Fee” shall have the meaning assigned to such term in
Section 3.5(c)(i).
“Letter of Credit Sublimit” means an amount equal to the lesser of the Revolving
Committed Amount and $200,000,000. The Letter of Credit Sublimit is part of, and
not in addition to, the Revolving Committed Amount.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
“Loan” or “Loans” means the Revolving Loans, the Swingline Loans (or any
Swingline Loan bearing interest at the Base Rate or the Quoted Rate and referred
to as a Base Rate Loan or a Quoted Rate Swingline Loan) and, to the extent
applicable, the L/C Borrowings, individually or collectively, as appropriate.
“Master Account” means such account at Bank of America as may be identified by
written notice from at least two Financial Officers of the Borrower to the
Administrative Agent or such other bank account as may be mutually agreed by the
Borrower and the Administrative Agent.
“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets or liabilities of the
Borrower and its Subsidiaries, taken as a whole, (ii) the ability of the
Borrower to perform any material obligation under the Credit Documents or
(iii) any aspect of the Borrower or its business that materially and adversely
affects the rights and remedies of the Administrative Agent or the Lenders under
the Credit Documents.
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“New Commitment Agreement” means a New Commitment Agreement substantially in the
form of Schedule 3.4(b), as executed pursuant to Section 3.4(b).
“Note” or “Notes” means any Revolving Note or the Swingline Note, as the context
may require.

 

14



--------------------------------------------------------------------------------



 



“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Schedule 2.1(b)(i), as required by Section 2.1(b)(i).
“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Schedule 3.2, as required by Section
3.2.
“Participant” has the meaning specified in Section 10.3(d).
“Participation Interest” means, the extension of credit by a Lender by way of a
purchase of a participation in any Swingline Loans as provided in Section
2.3(b)(iii) or in any Loans and other obligations as provided in Sections 2.4(c)
and 3.14.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) other than a Multiemployer Plan, that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
“Permitted Liens” means:
(i) Liens in favor of the Administrative Agent on behalf of the Lenders;
(ii) Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);
(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that any such Liens which are material secure only amounts
not yet due and payable or, if due and payable, are unfiled and no other action
has been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);

 

15



--------------------------------------------------------------------------------



 



(iv) Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by the Borrower and its Subsidiaries in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);
(v) Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;
(vi) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;
(vii) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and its Subsidiaries taken as a whole;
(viii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(ix) Liens on assets at the time such assets are acquired by the Borrower or any
Subsidiary in accordance with Section 7.3(d); provided that such Liens are not
created in contemplation of such acquisition;
(x) Liens on assets of any Person at the time such Person becomes a Subsidiary
in accordance with Section 7.3(d); provided that such Liens are not created in
contemplation of such Person becoming a Subsidiary;
(xi) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(xii) Liens on receivables sold pursuant to a Commercial Credit Business
Arrangement;
(xiii) Liens on inventory held by the Borrower or any of its Subsidiaries under
consignment;
(xiv) Liens on any inventory of the Borrower or any of its Subsidiaries in favor
of a vendor of such inventory, arising in the normal course of business upon its
sale to the Borrower or any such Subsidiary;
(xv) Liens, if any, in favor of the L/C Issuer and/or Swingline Lender to cash
collateralize or otherwise secure the obligations of a Defaulting Lender to fund
risk participations hereunder; and
(xvi) other Liens on Property of the Borrower and its Subsidiaries, so long as
the Borrower and its Subsidiaries own at all times Property (a) unencumbered by
any Liens other than Liens permitted by clauses (i) through (xv) above and
(b) having an aggregate fair market value of at least $2,000,000,000.

 

16



--------------------------------------------------------------------------------



 



“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA maintained for employees of the Borrower, or with respect to a Pension
Plan maintained for employees of the Borrower or any ERISA Affiliate.
“Platform” has the meaning specified in Section 6.1.
“Pricing Level” means the applicable pricing level for the Applicable Margin
shown in Schedule 1.1.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Quoted Rate” means, with respect to any Quoted Rate Swingline Loan, the fixed
percentage rate per annum offered by the Swingline Lender and accepted by the
Borrower with respect to such Swingline Loan as provided in accordance with the
provisions of Section 2.3.
“Quoted Rate Swingline Loan” means a Swingline Loan bearing interest at a Quoted
Rate.
“Register” shall have the meaning given such term in Section 10.3(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
“Regulation D, T, U, or X” means Regulation D, T, U or X, respectively, of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles containing any Materials of Environmental Concern).
“Reorganization” shall have the meaning specified in Section 7.3.
“Replaced Lender” shall have the meaning specified in Section 3.17.
“Replacement Lender” shall have the meaning specified in Section 3.17.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

17



--------------------------------------------------------------------------------



 



“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the aggregate Revolving Committed Amount or, if the commitment of
each Lender to make Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.2, Lenders holding
in the aggregate more than 50% of the total amount of outstanding Revolving
Loans and Participation Interests (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swingline
Loans being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the total amount of
outstanding Revolving Loans and Participation Interests held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property is subject.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender in an aggregate principal amount at any time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.1(a) (as
such amount may be reduced or increased from time to time in accordance with the
provisions of this Credit Agreement), (i) to make Revolving Loans in accordance
with the provisions of Section 2.1(a), (ii) to purchase participation interests
in Letters of Credit in accordance with the provisions of Section 2.4(c), and
(iii) to purchase participation interests in the Swingline Loans in accordance
with the provisions of Section 2.3(b)(iii).
“Revolving Committed Amount” shall have the meaning assigned to such term in
Section 2.1(a).
“Revolving Loans” shall have the meaning assigned to such term in Section
2.1(a).
“Revolving Note” means a promissory note of the Borrower in favor of a Lender
delivered pursuant to Section 2.1(e) and evidencing the Revolving Loans of such
Lender, as such promissory note may be amended, modified, restated or replaced
from time to time.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“SPV” has the meaning set forth in Section 10.3(g).

 

18



--------------------------------------------------------------------------------



 



“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (i) such Person is able to pay its debts and other
liabilities, and commitments as they mature in the normal course of business,
(ii) such Person is not obligated to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature in their ordinary course, (iii) such Person is not engaged in
a business or a transaction, and does not intend to engage in a business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (iv) the fair market
value of the Property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person and (v) the present fair market value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
Person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time.
“SunTrust” means SunTrust Bank and its successors.
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding of up
to the Swingline Committed Amount.
“Swingline Committed Amount” shall have the meaning assigned to such term in
Section 2.3(a).
“Swingline Lender” means Bank of America.
“Swingline Loan” shall have the meaning assigned to such term in Section 2.3(a).
“Swingline Note” means, to the extent requested by the Swingline Lender, the
promissory note of the Borrower in favor of the Swingline Lender in the original
principal amount of $75,000,000, as such promissory note may be amended,
modified, restated or replaced from time to time.
“Syndication Agent” means JPMorgan Chase Bank, N.A., together with any
successors and assigns.
“Terminating Lenders” shall have the meaning specified in Section 3.4(e).
“Termination Date” means September 13, 2016, as such date may be extended
pursuant to clause (d) of Section 3.4, provided, however that if such date is
not a Business Day, the Termination Date shall be the next preceding Business
Day.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.4(c)(i).
“Wells Fargo” means Wells Fargo Bank, N.A. and its successors.

 

19



--------------------------------------------------------------------------------



 



1.2 Computation of Time Periods.
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
1.3 Accounting Terms.
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 6.1 hereof (or,
prior to the delivery of the first financial statements pursuant to Section 6.1
hereof, consistent with the financial statements as at August 28, 2010);
provided, however, if (a) the Borrower shall object to determining such
compliance on such basis at the time of delivery of such financial statements
due to any change in GAAP or the rules promulgated with respect thereto or
(b) the Administrative Agent or the Required Lenders shall so object in writing
within 30 days after delivery of such financial statements, then the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Credit Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
1.4 Time of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
SECTION 2
CREDIT FACILITIES
2.1 Revolving Loans.
(a) Revolving Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Lender
severally agrees to make available to the Borrower revolving credit loans
requested by the Borrower in Dollars (“Revolving Loans”) up to such Lender’s
Revolving Commitment from time to time from the Closing Date until the
Termination Date, or such earlier date as the Revolving Commitments shall have
been terminated as provided herein for the purposes hereinafter set forth;
provided, however, that the sum of the aggregate principal amount of outstanding
Revolving Loans shall not exceed ONE BILLION DOLLARS ($1,000,000,000.00) (as
such aggregate maximum amount may be reduced or increased from time to time as
provided in Section 3.4, the “Revolving Committed Amount”); provided, further,
(i) with regard to each Lender individually, the aggregate amount of such
Lender’s outstanding Revolving Loans, pro rata share of Swingline Loans and pro
rata

 

20



--------------------------------------------------------------------------------



 



share of L/C Obligations shall not exceed such Lender’s Revolving Commitment,
and (ii) with regard to the Lenders collectively, the sum of the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding Swingline Loans plus the L/C Obligations outstanding shall
not at any time exceed the Revolving Committed Amount. Revolving Loans may
consist of Base Rate Loans or Eurodollar Loans, or a combination thereof, as the
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof; provided, however, that no more than borrowings of fifteen
(15) Eurodollar Loans shall be outstanding hereunder at any time. For purposes
hereof, borrowings of Eurodollar Loans with different Interest Periods shall be
considered as separate Eurodollar Loans, even if they begin on the same date,
although borrowings, extensions and conversions may, in accordance with the
provisions hereof, be combined at the end of existing Interest Periods to
constitute a new borrowing of Eurodollar Loans with a single Interest Period.
Revolving Loans hereunder may be repaid and reborrowed in accordance with the
provisions hereof. Notwithstanding the foregoing, the Borrower may not request
any Loans hereunder while a Change of Control Standstill Period shall be in
effect pursuant to Section 3.4(e) hereof.
(b) Revolving Loan Borrowings.
(i) Notice of Borrowing. The Borrower shall request a Revolving Loan borrowing
by notice, which may be given by telephone and promptly confirmed in writing.
Each such notice must be received by the Administrative Agent not later than
(i) 12:00 noon on the Business Day of the requested borrowing in the case of
Base Rate Loans, and (ii) 11:00 A.M. three Business Days prior to the date of
the requested borrowing in the case of Eurodollar Loans. Each such request for
borrowing shall be irrevocable, executed by a Financial Officer of the Borrower
and shall specify (A) that a Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed, and (D) whether the borrowing shall be comprised of Base
Rate Loans, Eurodollar Loans or a combination thereof, and if Eurodollar Loans
are requested, the Interest Period(s) therefor. If the Borrower shall fail to
specify in any such Notice of Borrowing (I) an applicable Interest Period in the
case of a Eurodollar Loan, then such notice shall be deemed to be a request for
an Interest Period of one month, or (II) the type of Revolving Loan requested,
then such notice shall be deemed to be a request for a Base Rate Loan hereunder.
The Administrative Agent shall give notice to each affected Lender promptly upon
receipt of each Notice of Borrowing pursuant to this Section 2.1(b)(i), the
contents thereof and each such Lender’s share of any borrowing to be made
pursuant thereto.
(ii) Minimum Amounts. Each borrowing of Revolving Loans shall be in a minimum
aggregate principal amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof (or the remaining amount of the Revolving Committed Amount, if
less).
(iii) Advances. Each Lender will make its Commitment Percentage of each
borrowing of Revolving Loans available to the Administrative Agent for the
account of the Borrower at the Administrative Agent’s office set forth on
Schedule 10.1 by 2:00 P.M. on the date specified in the applicable Notice of
Borrowing in Dollars and in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent by crediting the Master Account with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.
(c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Termination Date, subject to the provisions of
Sections 3.4(c) and (e).
(d) Interest. Subject to the provisions of Section 3.1,

 

21



--------------------------------------------------------------------------------



 



(i) Base Rate Loans. During such periods as Revolving Loans shall be comprised
in whole or in part of Base Rate Loans, such Base Rate Loans shall bear interest
at a per annum rate equal to the Base Rate plus the Applicable Margin; and
(ii) Eurodollar Loans. During such periods as Revolving Loans shall be comprised
in whole or in part of Eurodollar Loans, such Eurodollar Loans shall bear
interest at a per annum rate equal to the Eurodollar Rate plus the Applicable
Margin.
Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).
(e) Revolving Notes. The Revolving Loans made by each Lender shall, to the
extent requested by such Lender through the Administrative Agent, be evidenced
by a duly executed promissory note of the Borrower to such Lender in an original
principal amount equal to such Lender’s Revolving Commitment and in
substantially the form of Schedule 2.1(e).
2.2 Reserved.
2.3 Swingline Loan Subfacility.
(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender shall, in reliance upon the agreements of the other Lenders
set forth in this Section 2.3, make certain revolving credit loans requested by
the Borrower in Dollars to the Borrower (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) from time to time from the Closing Date
until the Termination Date for the purposes hereinafter set forth; provided,
however, (i) the aggregate principal amount of Swingline Loans outstanding at
any time shall not exceed SEVENTY-FIVE MILLION DOLLARS ($75,000,000.00) (the
“Swingline Committed Amount”), and (ii) the sum of the aggregate principal
amount of outstanding Revolving Loans plus the aggregate principal amount of
outstanding Swingline Loans plus the L/C Obligations outstanding shall not
exceed the Revolving Committed Amount. Swingline Loans hereunder shall be made
as Base Rate Loans or Quoted Rate Swingline Loans as the Borrower may request in
accordance with the provisions of this Section 2.3, and may be repaid and
reborrowed in accordance with the provisions hereof. Notwithstanding the
foregoing, (i) the Borrower may not request any Loans hereunder while a Change
of Control Standstill Period shall be in effect pursuant to Section 3.4(e)
hereof; and (ii) the Swingline Lender shall not be under any obligation to issue
a Swingline Loan if any Lender is at that time a Defaulting Lender, unless the
Swingline Lender has entered into arrangements, including the delivery of Cash
Collateral, with the Borrower or such Lender to eliminate the Swingline Lender’s
actual or potential Fronting Exposure (after giving effect to
Section 3.19(a)(iv)) with respect to the Defaulting Lender arising from either
the Swingline Loan then proposed to be made and all other Swingline Loans as to
which the Swingline Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion.
(b) Swingline Loan Advances.
(i) Notices; Disbursement. Whenever the Borrower desires a Swingline Loan
advance hereunder it shall give written notice (or telephone notice promptly
confirmed in writing) to the Swingline Lender not later than 2:00 P.M. on the
Business Day of the requested Swingline Loan advance. Each such notice shall be
irrevocable and shall specify (A) that a Swingline Loan advance is requested,
(B) the date of the requested Swingline Loan advance (which shall be a Business
Day) and (C) the principal amount of the Swingline Loan advance requested. Each
Swingline Loan shall be made as a Base Rate Loan or a Quoted Rate Swingline Loan
and shall have such maturity date as the Swingline Lender and the Borrower shall
agree upon receipt by the Swingline Lender of any such notice from the Borrower.
The Swingline Lender shall initiate the transfer of funds representing the
Swingline Loan advance to the Master Account by 3:30 P.M. on the Business Day of
the requested borrowing.

 

22



--------------------------------------------------------------------------------



 



(ii) Minimum Amounts. Each Swingline Loan advance shall be in a minimum
principal amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof (or the remaining amount of the Swingline Committed Amount, if less).
(iii) Repayment of Swingline Loans. The principal amount of all Swingline Loans
shall be due and payable on the earlier of (A) the maturity date agreed to by
the Swingline Lender and the Borrower with respect to such Loan (which maturity
date shall not be a date more than seven (7) Business Days from the date of
advance thereof), (B) the Termination Date, or (C) the demand of the Swingline
Lender. The Swingline Lender may, at any time, in its sole discretion, by
written notice to the Borrower and the Lenders, demand repayment of its
Swingline Loans by way of a Revolving Loan advance, in which case the Borrower
shall be deemed to have requested a Revolving Loan advance comprised solely of
Base Rate Loans in the amount of such Swingline Loans; provided, however, that
any such demand shall be deemed to have been given one Business Day prior to the
Termination Date and on the date of the occurrence of any Event of Default
described in Section 8.1 and upon acceleration of the indebtedness hereunder and
the exercise of remedies in accordance with the provisions of Section 8.2. Each
Lender hereby irrevocably agrees to make its pro rata share of each such
Revolving Loan in the amount, in the manner and on the date specified in the
preceding sentence (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swingline Loan) notwithstanding (I) the
amount of such borrowing may not comply with the minimum amount for advances of
Revolving Loans otherwise required hereunder, (II) whether any conditions
specified in Section 4.2 are then satisfied, (III) whether a Default or an Event
of Default then exists, (IV) failure of any such request or deemed request for
Revolving Loan to be made by the time otherwise required hereunder, (V) whether
the date of such borrowing is a date on which Revolving Loans are otherwise
permitted to be made hereunder or (VI) any termination of the Commitments
relating thereto immediately prior to or contemporaneously with such borrowing.
In the event that any Revolving Loan cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to the
Borrower), then each Lender hereby agrees that it shall forthwith purchase (as
of the date such borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Lender to share in such
Swingline Loans ratably based upon its Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 3.4),
provided that (A) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
participation is purchased and (B) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay to the Swingline Lender, to the extent not paid to the Swingline
Lender by the Borrower in accordance with the terms of subsection (c)(ii)
hereof, interest on the principal amount of participation purchased for each day
from and including the day upon which such borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
rate equal to the Federal Funds Rate.

 

23



--------------------------------------------------------------------------------



 



(c) Interest on Swingline Loans.
(i) Subject to the provisions of Section 3.1, each Swingline Loan shall bear
interest as follows:
(A) Base Rate Loans. If such Swingline Loan is a Base Rate Loan, at a per annum
rate (computed on the basis of the actual number of days elapsed over a year of
365 days) equal to the Base Rate plus the Applicable Margin.
(B) Quoted Rate Swingline Loans. If such Swingline Loan is a Quoted Rate
Swingline Loan, at a per annum rate (computed on the basis of the actual number
of days elapsed over a year of 360 days) equal to the Quoted Rate applicable
thereto.
Notwithstanding any other provision to the contrary set forth in this Credit
Agreement, in the event that the principal amount of any Quoted Rate Swingline
Loan is not repaid on the last day of the Interest Period for such Loan, then
such Loan shall be automatically converted into a Base Rate Loan at the end of
such Interest Period.
(ii) Payment of Interest. Interest on Swingline Loans shall be payable in
arrears on each applicable Interest Payment Date (or at such other times as may
be specified herein).
(d) Swingline Note. The Swingline Loans shall, to the extent requested by the
Swingline Lender, be evidenced by a duly executed promissory note of the
Borrower to the Swingline Lender in an original principal amount equal to the
Swingline Committed Amount substantially in the form of Schedule 2.3(d).
2.4 Letters of Credit.
(a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees (subject, in the case of an L/C Issuer other than Bank of America, to any
maximum Letter of Credit commitment amount applicable to such L/C Issuer), in
reliance upon the agreements of the other Lenders set forth in this Section 2.4,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue a requested Letter of
Credit for the account of the Borrower, and to amend or renew a Letter of Credit
previously issued by such L/C Issuer, in accordance with subsection (b) below,
and (2) to honor drafts under any Letter of Credit such L/C Issuer has issued;
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of the Borrower; provided that no L/C Issuer shall be obligated
to make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit, to the extent
that, as of the date of such L/C Credit Extension, (x) the sum of the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding Swingline Loans plus the L/C Obligations outstanding shall
exceed the Revolving Committed Amount or (y) the L/C Obligations would exceed
the Letter of Credit Sublimit. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during

 

24



--------------------------------------------------------------------------------



 



the foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof. Notwithstanding the foregoing, the Borrower may not request
any Letters of Credit hereunder while a Change of Control Standstill Period
shall be in effect pursuant to Section 3.4(e) hereof.
(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B) the expiry date of such requested Letter of Credit would occur more than
eighteen (18) months after the date of issuance or last renewal, unless the
Required Lenders have approved such expiry date;
(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date (pursuant to additional documentation in form and substance
satisfactory to the Administrative Agent and the applicable L/C Issuer);
(D) such Letter of Credit is in a face amount less than $100,000, in the case of
a commercial Letter of Credit, or $100,000, in the case of a standby Letter of
Credit, or is to be denominated in a currency other than Dollars;
(E) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally (it being understood
that each L/C Issuer acknowledges that (x) as of the Closing Date, it is not
aware of any such policies that would make it impossible for the Borrower to
have Letters of Credit issued hereunder for use in the ordinary course of the
Borrower’s business and in accordance with its past practices and (y) it will
not implement any such policies solely with the intent to deprive the Borrower
of having Letters of Credit issued hereunder for use in the ordinary course of
the Borrower’s business and in accordance with its past practices); or
(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral, with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 3.19(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

25



--------------------------------------------------------------------------------



 



(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Financial Officer of the Borrower. Such
L/C Application must be received by such L/C Issuer and the Administrative Agent
not later than 11:00 A.M. at least three Business Days prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to such L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may require.
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
receiving such Letter of Credit Application will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, such
L/C Issuer will provide the Administrative Agent with a copy thereof. Upon
receipt by such L/C Issuer of confirmation from the Administrative Agent that
the requested issuance or amendment is permitted in accordance with the terms
hereof (such confirmation shall be provided to such L/C Issuer no later than the
next Business Day following the Administrative Agent’s receipt of a copy of such
Letter of Credit Application), then, subject to the terms and conditions hereof,
such L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the issuing L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Commitment Percentage
times the amount of such Letter of Credit.

 

26



--------------------------------------------------------------------------------



 



(iii) Solely with respect to standby Letters of Credit, if the Borrower so
requests in any applicable Letter of Credit Application, any L/C Issuer may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit such L/C Issuer
to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by such L/C Issuer, the
Borrower shall not be required to make a specific request to such L/C Issuer for
any such renewal. Once an Auto-Renewal Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) such L/C Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such renewal if (A) such L/C Issuer would have
no obligation at such time to issue such Letter of Credit in its renewed form
under the terms hereof, or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is two Business Days before the
Nonrenewal Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such renewal or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.2 is not then satisfied. No L/C Issuer shall be under any
obligation to permit the renewal of an Auto-Renewal Letter of Credit if such L/C
Issuer would have no obligation at such time to issue such Letter of Credit
under the terms of this Section 2.4.
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, each L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. On the Business Day that is three Business Days prior to the last
Business Day of each March, June, September and December, each L/C Issuer will
deliver to the Administrative Agent a report of all outstanding Letters of
Credit issued, delivered, extended and/or amended by such L/C Issuer for the
current calendar quarter (or portion thereof), with an estimate of any activity
that is expected to occur during the remainder of such calendar quarter. The
Administrative Agent shall maintain a register for the recordation of the
identity of the principal amount, type and undrawn amount of each Letter of
Credit outstanding hereunder, the names and addresses of each beneficiary
thereunder and the L/C Advances of the Lenders pursuant to the terms hereof from
time to time (the “L/C Register”).
(c) Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 A.M. on the
date of any payment by such L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing (it being
understood that such reimbursement may be accomplished pursuant to the
application of funds held in a cash collateral account in accordance with the
documentation governing such account). If the Borrower fails to so reimburse
such L/C Issuer through the Administrative Agent by such time, such L/C Issuer
shall, prior to 11:00 A.M. on such date, so notify the Administrative Agent and
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and such
Lender’s Commitment Percentage thereof. In such

 

27



--------------------------------------------------------------------------------



 



event, the Borrower shall be deemed to have requested a borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in
Section 2.1(b)(ii) for the principal amount of Base Rate Loans, but subject to
the amount of the unutilized portion of the Revolving Committed Amount and the
conditions set forth in Section 4.2 (other than the delivery of a Notice of
Borrowing). Any notice given by any L/C Issuer or the Administrative Agent
pursuant to this Section 2.4(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.4(c)(i) make funds available to the Administrative
Agent for the account of the issuing L/C Issuer in an amount equal to its
Commitment Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.4(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to such
L/C Issuer.
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of Base Rate Loans because the conditions set forth in Section 4.2
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the default rate as set forth in Section 3.1. In such event, the applicable L/C
Issuer shall promptly notify the Administrative Agent, who in turn will promptly
notify each Lender, and each Lender (including the Lender acting as L/C Issuer)
that has not made funds available to such L/C Issuer pursuant to
Section 2.4(c)(ii) shall, promptly upon any such notice, make funds available to
the Administrative Agent for the account of such L/C Issuer in an amount equal
to its Commitment Percentage of such L/C Borrowing, whereupon each Lender that
so makes funds available shall be deemed to have made payment in respect of its
participation in such L/C Borrowing and such payment shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.4. Likewise, to the extent a Lender has already made funds
available pursuant to Section 2.4(c)(ii) in respect of any Unreimbursed Amount
and such Unreimbursed Amount may not be refinanced by a Base Rate Loan because
the conditions set forth in Section 4.2 cannot be satisfied or for any other
reason, the funds made available by such Lender pursuant to Section 2.4(c)(ii)
in respect of such Unreimbursed Amount shall be deemed payment in respect of its
participation in the related L/C Borrowing and such payment shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.4. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.
(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.4(c) to reimburse the issuing L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Commitment Percentage
of such amount shall be solely for the account of such L/C Issuer.

 

28



--------------------------------------------------------------------------------



 



(v) Each Lender’s obligation to make Base Rate Loans or L/C Advances to
reimburse an L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.4(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation,
(A) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against any L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Base Rate Loans pursuant to this Section 2.4(c) is subject to the
conditions set forth in Section 4.2 (other than delivery by the Borrower of a
Notice of Borrowing). Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse any L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi) If any Lender fails to make available to the Administrative Agent for the
account of any L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.4(c) by the time specified in
Section 2.4(c)(ii), such L/C Issuer shall be entitled (acting through the
Administrative Agent) to recover from such Lender, on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Base Rate Loan included in the relevant borrowing of
Base Rate Loans or L/C Advance in respect of the relevant L/C Borrowing, as the
case may be. A certificate of such L/C Issuer submitted (through the
Administrative Agent) to any Lender with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
(vii) With respect to any payment in respect of a Letter of Credit, each Lender
(including the Lender acting as L/C Issuer) agrees to act in accordance with the
ratable sharing of payments provisions set forth in Section 3.13.
(d) Repayment of Participations.
(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.4(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent), or any payment
of interest thereon, the Administrative Agent will distribute to such Lender its
Commitment Percentage thereof in the same funds as those received by the
Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.4(c)(i) is required to be returned, each Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

 

29



--------------------------------------------------------------------------------



 



(e) Obligations Absolute. In the absence of gross negligence or willful
misconduct, and subject to Section 2.4(g) regarding the applicability of ISP and
UCP (as defined below), the obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit, and to repay
each L/C Borrowing and each drawing under a Letter of Credit that is refinanced
by a Base Rate Loan, shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, or any other agreement or instrument relating thereto;
(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), any L/C Issuer or any other Person, whether in
connection with this Credit Agreement, the transactions contemplated hereby or
by such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that appears on its face to be in order
but that nevertheless does not strictly comply with the terms of such Letter of
Credit; or any payment made by any L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any debtor relief
law; or
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No L/C Issuer nor any
Affiliate thereof nor any of the respective correspondents, participants or
assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence, willful misconduct or material
breach in bad faith of an express contractual obligation; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.

 

30



--------------------------------------------------------------------------------



 



The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit (other
than the presentation of any sight draft, certificates and documents expressly
required by the Letter of Credit); provided, however, that this assumption is
not intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. No L/C Issuer nor any Affiliate thereof, nor any of the
respective correspondents, participants or assignees of any L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.4(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct, gross negligence or material breach of an express
contractual obligation or such L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, any L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance (the “UCP”) shall
apply to each commercial Letter of Credit.
(h) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
(i) Assignments. Each Lender may assign all or a portion of its rights and
obligations of participation in the Letters of Credit issued hereunder in
accordance with the terms and conditions for such assignments as set forth in
Section 10.3(b). If at any time Bank of America or such other L/C Issuer assigns
all of its Commitment and Loans pursuant to Section 10.3(b), Bank of America or
such L/C Issuer may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer. In the event of any such resignation of an L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of any L/C
Issuer. Each of Bank of America, SunTrust, Wells Fargo and such other L/C Issuer
shall retain all the rights and obligations of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund
participations in Letters of Credit pursuant to Section 2.4(c)).
(j) Responsibility of L/C Issuer for Causing the Letter of Credit Sublimit To Be
Exceeded. If any L/C Issuer (i) issues or amends a Letter of Credit without
confirming with the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof as is required
pursuant to Section 2.4(b)(ii) (or in disregard of the information conveyed by
the Administrative Agent in response to such confirmation request) or (ii) fails
to provide the Administrative Agent with a proper reporting of any activity with
respect to Letters of Credit issued or requested of such L/C Issuer during the
current calendar quarter as is required pursuant to Section 2.4(b)(iv), and the
result of such action or inaction is to cause, at any time, (A) the outstanding
L/C Obligations to exceed the Letter of Credit Sublimit or (B) the sum of the
aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding Swingline Loans plus the L/C Obligations
outstanding to exceed the Revolving Committed Amount, then such L/C Issuer shall
be solely responsible for collecting payment for unreimbursed draws thereunder
from the Borrower, and the Lenders shall not be required to participate in the
L/C Obligations relating thereto.

 

31



--------------------------------------------------------------------------------



 



SECTION 3
OTHER PROVISIONS RELATING TO CREDIT FACILITIES
3.1 Default Rate.
Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate 2% greater than the rate which
would otherwise be applicable (or if no rate is applicable, whether in respect
of interest, fees or other amounts, then 2% greater than the Base Rate).
3.2 Extension and Conversion.
The Borrower shall have the option, on any Business Day, to deliver a Notice of
Extension/Conversion to (i) extend existing Loans into a single subsequent
permissible Interest Period, (ii) convert Loans into Loans of another interest
rate type or (iii) extend existing Loans into automatic rolling subsequent
three-month Interest Periods; provided that, with respect to this clause
(iii) such Loans will be automatically extended on the last day of each
three-month Interest Period into the subsequent three-month Interest Period (as
requested pursuant to the relevant Notice of Extension/Conversion) until such
time as the Borrower delivers a new Notice of Extension/Conversion, which new
Notice of Extension/Conversion shall be delivered prior to 11:00 A.M. on the
fifth Business Day prior to the last day of the then current Interest Period;
provided, however, that (a) except as provided in Section 3.8, Eurodollar Loans
may be converted into Base Rate Loans only on the last day of the Interest
Period applicable thereto, (b) Eurodollar Loans may be extended, and Base Rate
Loans may be converted into Eurodollar Loans, only if no Default or Event of
Default is in existence on the date of extension or conversion, (c) Loans
extended as, or converted into, Eurodollar Loans shall be subject to the terms
of the definition of “Interest Period” set forth in Section 1.1 and shall be in
such minimum amounts as provided in Section 2.1(b)(ii), (d) no more than fifteen
(15) Eurodollar Loans shall be outstanding hereunder at any time (it being
understood that, for purposes hereof, Eurodollar Loans with different Interest
Periods shall be considered as separate Eurodollar Loans, even if they begin on
the same date, although borrowings, extensions and conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new Eurodollar Loan with a single Interest
Period), (e) any request for extension or conversion of a Eurodollar Loan which
shall fail to specify an Interest Period shall be deemed to be a request for an
Interest Period of one month and (f) Swingline Loans may not be extended or
converted pursuant to this Section 3.2. Each such extension or conversion shall
be effected by a Financial Officer of the Borrower giving a Notice of
Extension/Conversion (or telephone notice promptly confirmed in writing) to the
Administrative Agent prior to 11:00 A.M. on the third Business Day prior to, in
the case of the extension of a Eurodollar Loan as, or conversion of a Base Rate
Loan into, a Eurodollar Loan, the date of the proposed extension or conversion,
specifying the date of the proposed extension or conversion, the Loans to be so
extended or converted, the types of Loans into which such Loans are to be
converted and, if appropriate, the applicable Interest Periods with respect
thereto. Each request for extension or conversion shall be irrevocable and shall
constitute a representation and warranty by the Borrower of the matters
specified in subsections (b), (c), (d) and (e) of Section 4.2. In the event the
Borrower fails to request extension or conversion of any Eurodollar Loan in
accordance with this Section, or any such conversion or extension is not
permitted or required by this Section, then such Eurodollar Loan shall be
automatically converted into a Base Rate Loan at the end of the Interest Period
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed extension or conversion affecting
any Loan.

 

32



--------------------------------------------------------------------------------



 



3.3 Prepayments.
(a) Voluntary Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time, subject to Section 3.11, but otherwise
without premium or penalty; provided, however, that (i) Base Rate Loans may only
be prepaid on one Business Day’s prior written notice to the Administrative
Agent and specifying the applicable Loans to be prepaid; (ii) Eurodollar Loans
may only be prepaid on three Business Days’ prior written notice to the
Administrative Agent and specifying the applicable Loans to be prepaid;
(iii) any prepayment of Eurodollar Loans or Quoted Rate Swingline Loans will be
subject to Section 3.11; and (iv) each such partial prepayment of Loans shall be
(A) in the case of Revolving Loans, in a minimum principal amount of $5,000,000
and multiples of $1,000,000 in excess thereof (or, if less, the full remaining
amount of the Revolving Loan being prepaid) and (B) in the case of Swingline
Loans, in a minimum principal amount of $250,000 and multiples of $100,000 in
excess thereof (or, if less, the full remaining amount of the then outstanding
Swingline Loans). Subject to the foregoing terms and to Sections 3.12 and 3.19
(to the extent applicable), amounts prepaid under this Section 3.3(a) shall be
applied as the Borrower may elect.
(b) Mandatory Prepayments.
(i) Commitment Limitation. If at any time, the sum of the aggregate principal
amount of outstanding Revolving Loans plus L/C Obligations outstanding plus the
aggregate principal amount of outstanding Swingline Loans shall exceed the
Revolving Committed Amount, the Borrower promises to immediately prepay Loans
and/or Cash Collateralize undrawn L/C Obligations in an amount sufficient to
eliminate such excess (such payments to be applied as set forth in clause
(iv) below).
(ii) Letter of Credit Sublimit. If at any time, the sum of the aggregate
principal amount of L/C Obligations shall exceed the Letter of Credit Sublimit,
the Borrower shall immediately repay L/C Borrowings and, within seven (7) days,
Cash Collateralize undrawn L/C Obligations in an amount sufficient to eliminate
such excess (such payments to be applied as set forth in clause (iv) below). It
is understood that if the Borrower is able to eliminate such excess within the
seven-day grace period through the reduction of L/C Obligations, then no Cash
Collateralization shall be required by the Borrower under this clause (iii).
(iii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 3.3(b) shall be applied as follows: (A) with respect to
all amounts paid pursuant to Section 3.3(b)(i), to (I) Swingline Loans, (II) L/C
Borrowings that have not been reimbursed through L/C Advances, (III) L/C
Advances and Revolving Loans and (IV) Cash Collateralize undrawn L/C Obligations
and (B) with respect to all amounts paid pursuant to Section 3.3(b)(ii), to
(I) L/C Borrowings that have not been reimbursed through L/C Advances, (II) L/C
Advances and (III) Cash Collateralize undrawn L/C Obligations. Within the
parameters of the applications set forth above, payments shall be applied first
to Base Rate Loans and then to Eurodollar Loans in direct order of Interest
Period maturities. All payments under this Section 3.3(b)shall be subject to
Section 3.11, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount paid through the date of payment.

 

33



--------------------------------------------------------------------------------



 



(c) General. All prepayments made pursuant to this Section 3.3 shall (i) be
subject to Section 3.11 and (ii) unless the Borrower shall specify otherwise, be
applied first to Base Rate Loans, if any, and then to Eurodollar Loans in direct
order of Interest Period maturities. Except as otherwise set forth in subclause
(b) above, amounts prepaid on the Revolving Loans may be reborrowed in
accordance with the provisions hereof.
3.4 Termination, Reduction and Increase of Revolving Committed Amount.
(a) Voluntary Reductions. The Borrower may from time to time permanently reduce
or terminate the Revolving Committed Amount in whole or in part (in minimum
aggregate amounts of $5,000,000 or in integral multiples of $1,000,000 in excess
thereof (or, if less, the full remaining amount of the then applicable Revolving
Committed Amount)) upon five Business Days’ prior written notice to the
Administrative Agent; provided, however, no such termination or reduction shall
be made which would cause (i) the aggregate principal amount of outstanding
Revolving Loans plus L/C Obligations outstanding plus the aggregate principal
amount of outstanding Swingline Loans to exceed the Revolving Committed Amount
(ii) the aggregate principal amount of outstanding L/C Obligations not fully
Cash Collateralized hereunder to exceed the Letter of Credit Sublimit, or
(iii) the aggregate principal amount of outstanding Swingline Loans to exceed
the Swingline Committed Amount, unless, concurrently with such termination or
reduction, the Revolving Loans are repaid to the extent necessary to eliminate
such excess. The Administrative Agent shall promptly notify each affected Lender
of receipt by the Administrative Agent of any notice from the Borrower pursuant
to this Section 3.4(a).
(b) Increase in Revolving Committed Amount.
(i) Provided there exists no Default or Event of Default, upon notice from the
Borrower to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time, request an increase in the Revolving
Committed Amount in an aggregate amount for all such increases not to exceed
$250,000,000; provided, however, that the maximum amount of the Revolving
Committed Amount after giving effect to any such increase shall not exceed
$1,250,000,000. The aggregate amount of any individual increase hereunder shall
be in a minimum amount of $5,000,000 (and in integral multiples of $1,000,000 in
excess thereof). To achieve the full amount of a requested increase, the
Borrower may solicit increased commitments from existing Lenders and/or invite
additional Eligible Assignees to become Lenders; provided, however, that no
existing Lender shall be obligated and/or required to accept an increase in its
Commitment pursuant to this Section 3.4(b) unless it specifically consents to
such increase in writing. Any Lender or Eligible Assignee agreeing to increase
its Commitment or provide a new Commitment pursuant to this Section 3.4(b)
shall, in connection therewith, deliver to the Administrative Agent a New
Commitment Agreement substantially in the form of Schedule 3.4(b) hereto.
(ii) If the Revolving Committed Amount is increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the final allocation of such increase and the Increase Effective Date and
Schedule 2.1(a) hereto shall be deemed amended to reflect such increase and
final allocation.

 

34



--------------------------------------------------------------------------------



 



As a condition precedent to such increase, in addition to any deliveries
pursuant to subsection (i) above, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (A) a certificate of the Borrower dated as of the
Increase Effective Date signed by a Financial Officer of the Borrower
(1) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (2) certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Section 5 and the other Credit Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 3.4(b), the representations and warranties contained in Section 5.1
shall be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.1, (y) no Default exists and
(z) the Borrower is in compliance with the financial covenants in Sections 6.10
and 6.11; (B) a statement of reaffirmation from the Borrower pursuant to which
the Borrower ratifies this Credit Agreement and the other Credit Documents and
acknowledges and reaffirms that, after giving effect to such increase, it is
bound by all terms of this Credit Agreement and the other Credit Documents;
(C) if the increase is being provided by an existing Lender, and such Lender is
then in possession of a Revolving Note, a revised Revolving Note in favor of
such Lender reflecting such Lender’s Commitment after giving effect to such
increase; (D) if the increase is being provided by a new Lender, a Revolving
Note in favor of such Lender if so requested by such Lender; and (E) payment of
any applicable fee related to such increase (including, without limitation, any
applicable arrangement, upfront and/or administrative fee). The Borrower shall
prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.11) to the extent necessary to
keep the outstanding Loans ratable with any revised Commitment Percentages
arising from any nonratable increase in the Commitments under this Section.
(iii) This Section shall supersede any provisions in Sections 3.12, 3.14 or 10.6
to the contrary.
(c) Termination Date. The Revolving Commitments of the Lenders, the commitment
of any L/C Issuer to issue Letters of Credit under the Letter of Credit Sublimit
and the Swingline Commitment of the Swingline Lender shall automatically
terminate on the Termination Date.
(d) Extension. The Borrower may, on or after the second anniversary of the
Closing Date, by notice to the Administrative Agent, make a single written
request of the Lenders to extend the Termination Date hereunder for an
additional period of one (1) year. The Administrative Agent will give prompt
notice to each of the Lenders of its receipt of any such request for extension
of such Termination Date. Each Lender, in its sole discretion, shall make a
determination within 30 days of such notice as to whether or not it will agree
to extend such Termination Date as requested; provided, however, that failure by
any Lender to make a timely response to the Borrower’s request for extension of
such Termination Date shall be deemed to constitute a refusal by the Lender to
extend such Termination Date. If, in response to a request for an extension of
such Termination Date, one or more Lenders shall fail to agree to the requested
extension (the “Disapproving Lenders”), then the Borrower may elect to either
(A) continue the revolving credit facility hereunder at the same level of
Revolving Commitments by replacing each of the Disapproving Lenders in
accordance with Section 3.17, or (B) provided that the requested extension is
approved by Lenders holding more than 50% of the Revolving Commitments hereunder
(including for purposes hereof any Replacement Lenders which may replace a
Disapproving Lender, the “Approving Lenders”), extend and continue the revolving
credit facility at a lower aggregate amount equal to the Revolving Commitments
held by the Approving Lenders. In any such case, (i) such Termination Date
relating to the Revolving Commitments

 

35



--------------------------------------------------------------------------------



 



held by the Disapproving Lenders (other than those Disapproving Lenders replaced
in accordance with Section 3.17) shall remain as then in effect with repayment
of obligations held by such Disapproving Lenders being due on such date and
termination of their respective Revolving Commitments on such date, and
(ii) such Termination Date relating to the Revolving Commitments held by the
Approving Lenders including any applicable Replacement Lenders shall be extended
by an additional period of one (1) year. With respect to the L/C Obligations of
any Disapproving Lenders whose Revolving Commitments are terminated on the
applicable Termination Date relating to the Revolving Commitments held by such
Disapproving Lenders, such L/C Obligations shall automatically be allocated
among the Approving Lenders including any applicable Replacement Lenders,
whereupon each such Disapproving Lender shall be released from all of its
obligations to the Borrower, the Administrative Agent and/or such L/C Issuer in
respect of Letters of Credit under this Credit Agreement. The provisions of this
Section 3.4(d) shall supersede any provisions of Section 3.12 or 3.14 to the
contrary.
(e) Change of Control.
(i) As set forth in Sections 2.1(a), 2.3(a) and 2.4(a) above, the Borrower may
not request any Loans or Letters of Credit hereunder while a Change of Control
Standstill Period shall be in effect pursuant to this Section 3.4(e). Subject to
the procedures set forth below in clause (iii) of this Section 3.4(e), upon the
occurrence of a Change of Control and the expiration of the 20-day notice period
described below, each Lender shall have the right to terminate its Commitment
hereunder and require that the Borrower prepay (and the Borrower agrees to so
prepay) in full such Lender’s outstanding Loans and Cash Collateralize such
Lender’s L/C Obligations (such amount the “Change of Control Prepayment
Amount”), plus accrued and unpaid fees and interest, if any, to the date of
prepayment and all other obligations due to such Lender under this Credit
Agreement and the other Credit Documents. The portion of any such prepayment
attributable to (and equal to) such Lender’s L/C Obligations shall be retained
by the applicable L/C Issuer(s) and applied to Cash Collateralize such Lender’s
L/C Obligations, whereupon such Lender shall be released from all of its
obligations to the Borrower, the Administrative Agent and/or such L/C Issuer in
respect of Letters of Credit under this Credit Agreement.
(ii) Upon the occurrence of any Change of Control, the Administrative Agent
shall mail a notice (the “Change of Control Notice”) simultaneously to all
Lenders providing each Lender with notice of its rights under this Section
3.4(e) and a period of twenty (20) calendar days to evaluate the Change of
Control and make a determination as to whether such Lender will terminate its
Commitment and accept payment of the Change of Control Prepayment Amount, or
whether such Lender will accept such Change of Control and continue as a Lender
hereunder. The period beginning on the effective date of such Change of Control
and continuing through the expiration of such twenty (20) day notice period
shall be referred to herein as a “Change of Control Standstill Period”).
(iii) Lenders electing to have their Loans prepaid pursuant to this Section
3.4(e) shall so notify the Administrative Agent as directed in the Change of
Control Notice; provided, however, that failure by any Lender to make a timely
response shall be deemed to constitute an election by such Lender to terminate
its Commitment and accept prepayment of its Loans. Upon the expiration date of
the Change of Control Standstill Period, (A) all Lenders electing to terminate
their Commitments (the “Terminating Lenders”) shall surrender their Notes to the
Administrative Agent at the address specified in Section 10.1, (B) all Notes
held by Terminating Lenders shall be cancelled by the Borrower and the Borrower
shall pay the applicable Change of Control Prepayment Amounts to the
Administrative Agent, for the account of the Terminating

 

36



--------------------------------------------------------------------------------



 



Lenders, and all other Obligations due to the Terminating Lenders under this
Credit Agreement and the other Credit Documents, (C) the Commitments of the
Terminating Lenders hereunder shall be terminated and the Revolving Committed
Amount shall be automatically reduced by an amount equal to the aggregate amount
of the Commitments so terminated, and (D) and the Commitments of those Lenders
not electing to terminate their Commitments shall automatically continue.
(f) General. The Borrower shall pay to the Administrative Agent for the account
of the Lenders in accordance with the terms of Section 3.5(a), on the date of
each termination or reduction of the Revolving Committed Amount, the Facility
Fee accrued through the date of such termination or reduction on the amount of
the Revolving Committed Amount so terminated or reduced.
3.5 Fees.
(a) Facility Fee. In consideration of the Revolving Commitments of the Lenders
hereunder, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender a fee (the “Facility Fee”) on the Revolving Committed
Amount computed at a per annum rate for each day during the applicable Facility
Fee Calculation Period (hereinafter defined) equal to the Applicable Margin in
effect from time to time. The Facility Fee shall commence to accrue on the
Closing Date and shall be due and payable in arrears on the last Business Day of
each March, June, September and December (and any date that the Revolving
Committed Amount is reduced or increased as provided in Section 3.4 and the
Termination Date) for the immediately preceding quarter (or portion thereof)
(each such quarter or portion thereof for which the Facility Fee is payable
hereunder being herein referred to as a “Facility Fee Calculation Period”),
beginning with the first of such dates to occur after the Closing Date.
(b) Administrative Fees. The Borrower agrees to pay to the Administrative Agent,
for its own account, the fees referred to in the Administrative Agent’s Fee
Letter (collectively, the “Administrative Agent’s Fees”).
(c) Letter of Credit Fees.
(i) Letter of Credit Fee. In consideration of the issuance of Letters of Credit
hereunder, the Borrower promises to pay to the Administrative Agent for the
account of each Lender a fee (the “Letter of Credit Fee”) on such Lender’s
Commitment Percentage of the actual daily maximum amount available to be drawn
under each Letter of Credit computed at a per annum rate for each day from the
date of issuance to the date of expiration equal to the Applicable Margin for
Eurodollar Loans; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable L/C Issuer pursuant to Section 2.4 (and, to the extent
applicable,Section 3.18) shall be payable, to the maximum extent permitted by
applicable law, to the other Lenders in accordance with the upward adjustments
in their respective Commitment Percentages allocable to such Letter of Credit
pursuant to Section 3.19(a)(iv), with the balance of such fee, if any, payable
to the applicable L/C Issuer for its own account. The Letter of Credit Fee will
be payable quarterly in arrears on the last Business Day of each March, June,
September and December for the immediately preceding quarter (or a portion
thereof).

 

37



--------------------------------------------------------------------------------



 



(ii) L/C Issuer Fees. In addition to the Letter of Credit Fee payable pursuant
to clause (i) above, the Borrower promises to pay to each L/C Issuer for its own
account without sharing by the other Lenders (A) a letter of credit fronting fee
(i) with respect to each commercial Letter of Credit, at the rate negotiated by
the applicable L/C Issuer and the Borrower, computed on the amount of such
Letter of Credit, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Borrower and the
applicable L/C Issuer, computed on the amount of such increase, and payable upon
the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at the rate per annum negotiated by the applicable L/C Issuer
and the Borrower, on the average daily maximum amount available to be drawn
under each Letter of Credit issued by such L/C Issuer from the date of issuance
to the date of expiration and (B) such other customary charges from time to time
of such L/C Issuer with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to such Letters of Credit as from time to time in effect, due and
payable on demand therefor by such L/C Issuer (collectively, the “L/C Issuer
Fees”).
3.6 Capital Adequacy.
If any Lender determines the amount of capital required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change in Law,
then, within 15 days of demand by such Lender, the Borrower shall pay such
Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender determines is
attributable to this Credit Agreement, its Loans or its obligation to make Loans
hereunder (after taking into account such Lender’s policies as to capital
adequacy).
3.7 Inability To Determine Interest Rate.
If prior to the first day of any Interest Period, the Administrative Agent shall
have reasonably determined that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the Lenders as soon as
practicable thereafter. If such notice is given (a) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
Base Rate Loans (with the Base Rate determined other than by reference to the
Eurodollar Rate) and (b) any Loans that were to have been converted on the first
day of such Interest Period to or continued as Eurodollar Loans shall be
converted to or continued as Base Rate Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Base Rate
Loans to Eurodollar Loans.
3.8 Illegality.
Notwithstanding any other provision herein, if the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof occurring
after the Closing Date shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Credit Agreement, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, (a) such Lender shall promptly give written notice of such circumstances
to the Borrower and the Administrative Agent (which notice shall be withdrawn
whenever such circumstances no longer exist), (b) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert a Base Rate Loan to Eurodollar Loans shall forthwith be canceled and,
until such time as it shall no longer be unlawful for such Lender to make or
maintain Eurodollar Loans, such Lender shall then have a commitment only to make
a Base Rate

 

38



--------------------------------------------------------------------------------



 



Loan when a Eurodollar Loan is requested and (c) such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to
Base Rate Loans on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law. If
any such conversion of a Eurodollar Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the Borrower shall
pay to such Lender such amounts, if any, as may be required pursuant to
Section 3.11.
3.9 Yield Protection.
If any Change in Law shall occur that,
(a) subjects any Lender or any applicable Lending Installation to any tax, duty,
charge or withholding on or from payments due from the Borrower (excluding
federal taxation of the overall net income of any Lender or applicable Lending
Installation), or changes the basis of taxation of payments to any Lender in
respect of its Loans or other amounts due it hereunder;
(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirements against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the Base Rate);
and the result of which is to increase the cost to any Lender of making, funding
or maintaining loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with loans, or requires any Lender
or any applicable Lending Installation to make any payment calculated by
reference to the amount of loans held or interest received by it, by an amount
deemed material by such Lender;
then, within 15 days of demand by such Lender, the Borrower shall pay such
Lender that portion of such increased expense incurred or reduction in an amount
received which such Lender determines is attributable to making, funding and
maintaining its Loans and its Commitments. This covenant shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.
3.10 Withholding Tax Exemption.
Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:
(a) (i) on or before the date of any payment by the Borrower under this Credit
Agreement or Notes to such Lender, deliver to the Borrower and the
Administrative Agent (A) two (2) duly completed copies of United States Internal
Revenue Service Form 1001 or 4224, or successor applicable form, as the case may
be, certifying that it is entitled to receive payments under this Credit
Agreement and any Notes without deduction or withholding of any United States
federal income taxes and (B) an Internal Revenue Service Form W-8 or W-9, or
successor applicable form, as the case may be, certifying that it is entitled to
an exemption from United States backup withholding tax;
(ii) deliver to the Borrower and the Administrative Agent two (2) further copies
of any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and
(iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; or

 

39



--------------------------------------------------------------------------------



 



(b) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (i) represent to the Borrower (for the benefit
of the Borrower and the Administrative Agent) that it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (ii) agree to furnish to the
Borrower on or before the date of any payment by the Borrower, with a copy to
the Administrative Agent two (2) accurate and complete original signed copies of
Internal Revenue Service Form W-8, or successor applicable form certifying to
such Lender’s legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 881(c) of the Code
with respect to payments to be made under this Credit Agreement and any Notes
(and to deliver to the Borrower and the Administrative Agent two (2) further
copies of such form on or before the date it expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recently
provided form and, if necessary, obtain any extensions of time reasonably
requested by the Borrower or the Administrative Agent for filing and completing
such forms), and (iii) agree, to the extent legally entitled to do so, upon
reasonable request by the Borrower, to provide to the Borrower (for the benefit
of the Borrower and the Administrative Agent) such other forms as may be
reasonably required in order to establish the legal entitlement of such Lender
to an exemption from withholding with respect to payments under this Credit
Agreement and any Notes;
unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender hereunder which renders all such
forms inapplicable or which would prevent such Lender from duly completing and
delivering any such form with respect to it and such Lender so advises the
Borrower and the Administrative Agent in either case. Each Person that shall
become a Lender or a participant of a Lender pursuant to subsection 10.3 shall,
upon the effectiveness of the related transfer, be required to provide all of
the forms, certifications and statements required pursuant to this subsection,
provided that in the case of a participant of a Lender the obligations of such
participant of a Lender pursuant to this Section 3.10 shall be determined as if
the participant of a Lender were a Lender except that such participant of a
Lender shall furnish all such required forms, certifications and statements to
the Lender from which the related participation shall have been purchased.
3.11 Indemnity.
The Borrower promises to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur (other than
through such Lender’s gross negligence, willful misconduct or material breach in
bad faith of its express contractual obligation) as a consequence of (a) default
by the Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans or Quoted Rate Swingline Loans after the Borrower has given a
notice requesting the same in accordance with the provisions of this Credit
Agreement, (b) default by the Borrower in making any prepayment of a Eurodollar
Loan or a Quoted Rate Swingline Loan after the Borrower has given a notice
thereof in accordance with the provisions of this Credit Agreement or (c) the
making of a prepayment of Eurodollar Loans or Quoted Rate Swingline Loans on a
day which is not the last day of an Interest Period with respect thereto. With
respect to Eurodollar Loans, such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest which would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of the applicable Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Eurodollar Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market. The covenants of the Borrower
set forth in this Section 3.11 shall survive the termination of this Credit
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

40



--------------------------------------------------------------------------------



 



3.12 Pro Rata Treatment.
Except to the extent otherwise provided herein (including, without limitation,
in Sections 3.4(d) and 3.4(e)), each Loan, each payment or prepayment of
principal of any Loan, each payment of interest on the Loans, each payment of
Facility Fees, each reduction of the Revolving Committed Amount and each
conversion or extension of any Loan, shall be allocated pro rata among the
Lenders in accordance with the respective Commitment Percentages.
3.13 Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 4:00 P.M. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Commitment Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
4:00 P.M. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of Eurodollar Loans (or, in the case of any
borrowing of Base Rate Loans, prior to 12:00 noon on the date of such borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Sections 2.1(b) and 3.2 (or, in the case of a borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Sections 2.1(b) and 3.2) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Loan
included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

41



--------------------------------------------------------------------------------



 



(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
convincing evidence to the contrary.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Section 3, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in Section 4 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to Section 9.7are several and not joint. The
failure of any Lender to make any Revolving Loan, to fund any such participation
or to make any payment under Section 9.7 on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Revolving Loan, to purchase its participation or to make its payment
under Section 9.7.
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
3.14 Sharing of Payments.
The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan or any other obligation owing to such
Lender under this Credit Agreement through the exercise of a right of setoff,
banker’s lien or counterclaim, or pursuant to a secured claim under Section 506
of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, in excess of its pro rata share of such payment as provided for in
this Credit Agreement (excluding any amounts applied by the Swingline Lender to
outstanding Swingline Loans and excluding any amounts received by the L/C Issuer
and/or Swingline Lender to secure obligations of a Defaulting Lender to fund
risk participations hereunder), such Lender shall promptly purchase from the
other Lenders a participation in such Loans and other obligations in such
amounts, and make such other adjustments from time to time, as shall be
equitable to the end that all Lenders share such payment in accordance with
their respective ratable shares as provided for in this Credit Agreement. The
Lenders further agree among themselves that if payment to a Lender obtained by
such Lender through the exercise of a right of setoff, banker’s lien,
counterclaim or other event as aforesaid shall be

 

42



--------------------------------------------------------------------------------



 



rescinded or must otherwise be restored, each Lender which shall have shared the
benefit of such payment shall, by repurchase of a participation theretofore
sold, return its share of that benefit (together with its share of any accrued
interest payable with respect thereto) to each Lender whose payment shall have
been rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a participation may, to the fullest extent permitted by law,
exercise all rights of payment, including setoff, banker’s lien or counterclaim,
with respect to such participation as fully as if such Lender were a holder of
such Loan or other obligation in the amount of such participation. Except as
otherwise expressly provided in this Credit Agreement, if any Lender or the
Administrative Agent shall fail to remit to the Administrative Agent or any
other Lender an amount payable by such Lender or the Administrative Agent to the
Administrative Agent or such other Lender pursuant to this Credit Agreement on
the date when such amount is due, such payments shall be made together with
interest thereon for each date from the date such amount is due until the date
such amount is paid to the Administrative Agent or such other Lender at a rate
per annum equal to the Federal Funds Rate. If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this Section 3.14applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders under this Section 3.14 to share in
the benefits of any recovery on such secured claim. The provisions of this
Section 3.14 shall not be construed to apply to (x) any payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Credit Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 3.18 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
3.15 Payments, Computations, Etc.
(a) Except as otherwise specifically provided herein, all payments hereunder
shall be made to the Administrative Agent in dollars in immediately available
funds, without offset, deduction, counterclaim or withholding of any kind, at
the Administrative Agent’s office specified in Schedule 10.1 not later than 4:00
P.M. on the date when due. Payments received after such time shall be deemed to
have been received on the next succeeding Business Day. The Administrative Agent
may (but shall not be obligated to) debit the amount of any such payment which
is not made by such time to any ordinary deposit account of the Borrower
maintained with the Administrative Agent (with notice to the Borrower). The
Borrower shall, at the time it makes any payment under this Credit Agreement,
specify to the Administrative Agent the Loans, Fees, interest or other amounts
payable by the Borrower hereunder to which such payment is to be applied (and in
the event that it fails so to specify, or if such application would be
inconsistent with the terms hereof, the Administrative Agent shall distribute
such payment to the Lenders in such manner as the Administrative Agent may
determine to be appropriate in respect of obligations owing by the Borrower
hereunder, subject to the terms of Section 3.12(a)). The Administrative Agent
will distribute such payments to such Lenders, if any such payment is received
prior to 12:00 Noon on a Business Day in like funds as received prior to the end
of such Business Day and otherwise the Administrative Agent will distribute such
payment to such Lenders on the next succeeding Business Day. Whenever any
payment hereunder shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
(subject to accrual of interest and Fees for the period of such extension),
except that in the case of Eurodollar Loans, if the extension would cause the
payment to be made in the next following calendar month, then such payment shall
instead be made on the next preceding Business Day. Except as expressly provided
otherwise herein, all computations of interest and fees shall be made on the
basis of actual number of days elapsed over a year of 360 days, except with
respect to computation of interest on Base Rate Loans which shall be calculated
based on a year of 365 or 366 days, as appropriate. Interest shall accrue from
and include the date of borrowing, but exclude the date of payment.

 

43



--------------------------------------------------------------------------------



 



(b) Allocation of Payments. Notwithstanding any other provisions of this Credit
Agreement to the contrary, after the exercise of remedies provided for in
Section 8.2 (or after the Loans have automatically become due and payable as set
forth in the last paragraph of Section 8.2), all amounts collected or received
by the Administrative Agent or any Lender on account of the Loans, L/C
Obligations, Fees or any other amounts outstanding under any of the Credit
Documents shall be paid over or delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;
SECOND, to payment of any fees owed to the Administrative Agent, in its capacity
as such;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to amounts owing to such Lender;
FOURTH, to the payment of accrued fees and interest;
FIFTH, to the payment of the outstanding principal amount of the Loans
(including, without limitation, the payment or Cash Collateralization of the
outstanding L/C Obligations);
SIXTH, to all other amounts and other obligations which shall have become due
and payable under the Credit Documents or otherwise and not repaid pursuant to
clauses “FIRST” through “FIFTH” above; and
SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied pursuant to clauses “FOURTH”, “FIFTH” and “SIXTH” above;
and (iii) to the extent that any amounts available for distribution pursuant to
clause “FIFTH” above are attributable to the issued but undrawn amount of
outstanding Letters of Credit, such amounts shall be Cash Collateralized by the
Administrative Agent and applied (A) first, to reimburse the applicable L/C
Issuers from time to time for any drawings under such Letters of Credit and
(B) then, following the expiration of all Letters of Credit, to all other
obligations of the types described in clauses “THIRD” and “SIXTH” above in the
manner provided in this Section 3.15(b).
3.16 Evidence of Debt.
(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.

 

44



--------------------------------------------------------------------------------



 



(b) The Administrative Agent shall maintain the Register pursuant to
Section 10.3(c) hereof, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, type and Interest
Period of each such Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
or for the account of the Borrower and each Lender’s share thereof. The
Administrative Agent will make reasonable efforts to maintain the accuracy of
the subaccounts referred to in the preceding sentence and to promptly update
such subaccounts from time to time, as necessary.
(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.16(and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be conclusive, absent
convincing evidence to the contrary, evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain any such account,
such Register or such subaccount, as applicable, or any error therein, shall not
in any manner affect the obligation of the Borrower to repay the Loans made by
such Lender in accordance with the terms hereof.
3.17 Replacement of Lenders.
In the event any Lender delivers to the Borrower any notice in accordance with
Sections 3.4(d) (with respect to such Lender being a Disapproving Lender), 3.6,
3.8, 3.9 or 3.10 or if any Lender is a Defaulting Lender, then the Borrower
shall have the right, if no Default or Event of Default then exists, to replace
such Lender (the “Replaced Lender”) with one or more additional banks or
financial institutions (collectively, the “Replacement Lender”), provided that
(A) at the time of any replacement pursuant to this Section 3.17, the
Replacement Lender shall enter into one or more Assignment and Assumptions
pursuant to, and in accordance with the terms of, Section 10.3(b) (and with all
fees payable pursuant to said Section 10.3(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the rights
and obligations of the Replaced Lender hereunder and, in connection therewith,
shall pay to the Replaced Lender in respect thereof an amount equal to the sum
of (a) the principal of, and all accrued interest on, all outstanding Loans of
the Replaced Lender, and (b) all accrued, but theretofore unpaid, fees owing to
the Replaced Lender pursuant to Section 3.5(a), and (B) all obligations of the
Borrower owing to the Replaced Lender (including all obligations, if any, owing
pursuant to Section 3.6, 3.8 or 3.9, but excluding those obligations
specifically described in clause (A) above in respect of which the assignment
purchase price has been, or is concurrently being paid) shall be paid in full to
such Replaced Lender concurrently with such replacement.
3.18 Cash Collateral.
(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or an L/C Issuer (i) if such L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, within one
(1) Business Day after the request of the Administrative Agent, an L/C Issuer or
the Swingline Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 3.19(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

 

45



--------------------------------------------------------------------------------



 



(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swingline
Lender) and agrees to maintain, a first priority security interest in all such
Cash Collateral and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 3.18(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
(c) Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 3.18 or
Sections 2.3, 2.4, 3.3, 3.19 or 8.2 in respect of Letters of Credit or Swingline
Loans shall be held and applied in satisfaction of the specific L/C Obligations,
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided herein.
(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 3.18 may be otherwise applied in
accordance with Section 3.15) and (y) the Person providing Cash Collateral and
the applicable L/C Issuer or the Swingline Lender, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
3.19 Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i) Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 10.6.
(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.2), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to any L/C Issuer or the Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by an L/C Issuer or the Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the

 

46



--------------------------------------------------------------------------------



 



Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Credit Agreement; sixth, to the payment of any amounts owing to the
Lenders, an L/C Issuer or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, an L/C Issuer or the
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Credit Agreement; seventh, so long
as no Default or Event of Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that, if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
the pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 3.19(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii) Certain Fees. Each Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 3.5(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
outstanding amount of the Revolving Loans funded by it and (2) its Commitment
Percentage of the stated amount of Letters of Credit and Swingline Loans for
which it has provided Cash Collateral pursuant to Section 2.3, Section 2.4,
Section 3.18, or Section 3.19(a)(ii), as applicable (and the Borrower shall
(A) be required to pay to each L/C Issuer and the Swingline Lender, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender, (B) with respect to any Facility Fee that a
Defaulting Lender is not entitled to receive pursuant to clause (x) above, be
required to pay (without duplication of any other payment obligation of the
Borrower with respect to Facility Fees) to the Administrative Agent for the
account of each non-Defaulting Lender that portion of any such Facility Fee
otherwise payable for the account of such Defaulting Lender with respect to such
Defaulting Lender’s participation in Swingline Loans and/or Letters of Credit
that has been reallocated to such non-Defaulting Lenders pursuant to clause
(iv) below and (C) not be required to pay the remaining amount of such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 3.5(c)(i).
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swingline Loans or Letters of Credit pursuant to
Sections 2.3 and 2.4, the “Commitment Percentage” of each non-Defaulting Lender
shall be computed without giving effect to the Commitment of that Defaulting
Lender; provided, that, (x) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (y) the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swingline Loans shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Revolving Loans of that Lender. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of any Lender that is not a Defaulting Lender as a result of
such Lender’s increased exposure following such reallocation.

 

47



--------------------------------------------------------------------------------



 



(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Commitment Percentages
(without giving effect to Section 3.19(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.
SECTION 4
CONDITIONS
4.1 Closing Conditions.
The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Loans shall be subject to satisfaction of the following conditions
(in form and substance acceptable to the Lenders):
(a) The Administrative Agent shall have received original counterparts of this
Credit Agreement executed by each of the parties hereto;
(b) The Administrative Agent shall have received an appropriate original
Revolving Note for each Lender requesting a Revolving Note, executed by the
Borrower;
(c) The Administrative Agent shall have received an appropriate original
Swingline Note for the Swingline Lender, executed by the Borrower;
(d) The Administrative Agent shall have received all documents it may reasonably
request relating to the existence and good standing of the Borrower, the
corporate or other necessary authority for and the validity of the Credit
Documents, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent;
(e) The Administrative Agent shall have received one or more legal opinions of
Harry L. Goldsmith, Esq., general counsel for the Borrower, and/or Bass, Berry &
Sims PLC, outside counsel for the Borrower, dated as of the Closing Date in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel;

 

48



--------------------------------------------------------------------------------



 



(f) Since August 28, 2010 there shall not have occurred or otherwise exist an
event or condition which has a Material Adverse Effect;
(g) The Administrative Agent shall have received, for its own account and for
the accounts of the Lenders, all fees and expenses required by this Credit
Agreement or any other Credit Document to be paid on or before the Closing Date;
(h) The Administrative Agent shall have received evidence that all obligations
due and owing under the Existing Credit Agreement shall have been, or
concurrently with the date hereof will be, paid in full; and
(i) The Administrative Agent shall have received such other documents,
agreements or information which may be reasonably requested by the
Administrative Agent.
4.2 Conditions to all Extensions of Credit.
The obligations of each Lender to make, convert or extend any Loan (including
the initial Loans), and of any L/C Issuer to issue, extend or amend a Letter of
Credit hereunder are subject to satisfaction of the following conditions in
addition to satisfaction on the Closing Date of the conditions set forth in
Section 4.1:
(a) The Borrower shall have delivered (A) in the case of any Revolving Loan to
the Administrative Agent, an appropriate Notice of Borrowing or Notice of
Extension/Conversion, (B) in the case of any Swingline Loan to the
Administrative Agent, an appropriate Notice of Borrowing or Notice of
Extension/Conversion or (C) in the case of any Letter of Credit, to the
applicable L/C Issuer an appropriate request for issuance (with a copy to the
Administrative Agent) in accordance with the provisions of Section 2.4(b);
(b) The representations and warranties set forth in Section 5 shall be, subject
to the limitations set forth therein, true and correct in all material respects
as of such date (except for those which expressly relate to an earlier date,
which shall remain true and correct in all material respects as of such earlier
date);
(c) There shall not have been commenced against the Borrower an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or any case, proceeding or other action for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of the Borrower or for any substantial part of its Property or
for the winding up or liquidation of its affairs, and such involuntary case or
other case, proceeding or other action shall remain undismissed, undischarged or
unbonded;
(d) No Default or Event of Default shall exist and be continuing either prior to
or after giving effect thereto; and
(e) Immediately after giving effect to the making of such Loan (and the
application of the proceeds thereof) or the issuance, extension or amendment of
such Letter of Credit, as applicable, the sum of the aggregate principal amount
of outstanding Revolving Loans plus the aggregate principal amount of
outstanding Swingline Loans plus the L/C Obligations outstanding shall not
exceed the Revolving Committed Amount.
The delivery of each Notice of Borrowing and each Notice of Extension/Conversion
shall constitute a representation and warranty by the Borrower of the
correctness of the matters specified in subsections (b), (c), (d) and (e) above.
Notwithstanding the foregoing, the Borrower may not request any Loans hereunder
while a Change of Control Standstill Period shall be in effect pursuant to
Section 3.4(e) hereof.

 

49



--------------------------------------------------------------------------------



 



SECTION 5
REPRESENTATIONS AND WARRANTIES
The Borrower hereby represents to the Administrative Agent and each Lender that:
5.1 Financial Position; No Internal Control Event.
(a) The audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of August 28, 2010 and the audited consolidated statement of
earnings and statement of cash flows for the year ended August 28, 2010 have
heretofore been made available to each Lender. Such financial statements
(including the notes thereto) (a) have been audited by Ernst & Young LLP, (b)
have been prepared in accordance with GAAP consistently applied throughout the
periods covered thereby and (c) present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial position,
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such date and for such periods. During the period from
August 28, 2010 to and including the Closing Date, there has been no sale,
transfer or other disposition by the Borrower or any of its Subsidiaries of any
material part of the business or property of the Borrower and its consolidated
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any capital stock of any other
person) material in relation to the consolidated financial position of the
Borrower and its consolidated Subsidiaries, taken as a whole, in each case,
which, is not reflected in the foregoing financial statements or in the notes
thereto and has not otherwise been disclosed in writing to the Lenders on or
prior to the Closing Date. Since August 28, 2010, through and including the
Closing Date, there has not occurred an event or condition which has had a
Material Adverse Effect.
(b) To the best knowledge of the Borrower, no Internal Control Event exists or
has occurred since the date of the Audited Financial Statements through the
Closing Date.
5.2 Organization; Existence; Compliance with Law.
Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has the corporate or other necessary power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect, (c) is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing would not be
reasonably expected to have a Material Adverse Effect, and (d) is in compliance
with all material Requirements of Law, except to the extent that the failure to
comply therewith would not, in the aggregate, be reasonably expected to have a
Material Adverse Effect.
5.3 Power; Authorization; Enforceable Obligations.
The Borrower has the corporate or other necessary power and authority, and the
legal right, to make, deliver and perform the Credit Documents to which it is a
party, and in the case of the Borrower, to borrow hereunder, and has taken all
necessary corporate action to authorize the borrowings on the terms and
conditions of this Credit Agreement and to authorize the execution, delivery and
performance of the Credit Documents to which it is a party. No consent or
authorization of, filing with, notice to or other similar act

 

50



--------------------------------------------------------------------------------



 



by or in respect of, any Governmental Authority or any other Person is required
to be obtained or made by or on behalf of the Borrower in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of the Credit Documents to which the Borrower is a party. This
Credit Agreement has been, and each other Credit Document to which the Borrower
is a party will be, duly executed and delivered on behalf of the Borrower. This
Credit Agreement constitutes, and each other Credit Document to which the
Borrower is a party when executed and delivered will constitute, a legal, valid
and binding obligation of the Borrower enforceable against such party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
5.4 No Legal Bar.
The execution, delivery and performance of the Credit Documents by the Borrower,
the borrowings hereunder and the use of the proceeds thereof (a) will not
violate any Requirement of Law or contractual obligation of the Borrower or any
of its Subsidiaries in any respect that would reasonably be expected to have a
Material Adverse Effect, (b) will not result in, or require, the creation or
imposition of any Lien (other than a Permitted Lien) on any of the properties or
revenues of any of the Borrower or any of its Subsidiaries pursuant to any such
Requirement of Law or contractual obligation, and (c) will not violate or
conflict with any provision of the Borrower’s articles of incorporation or
by-laws.
5.5 No Material Litigation.
Except as disclosed in Schedule 5.5, there are no actions, suits or proceedings
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower, any of its Subsidiaries or any of its properties before any
Governmental Authority that (a) could reasonably be expected to have a Material
Adverse Effect or (b) in any manner draw into question the validity, legality or
enforceability of any Credit Document or any transaction contemplated thereby.
5.6 No Default.
Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any of their contractual obligations in any respect which would be
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.
5.7 Ownership of Property; Liens.
Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or a valid leasehold interest in, all its material real
property, and good title to, or a valid leasehold interest in, all its other
material property, and none of such property is subject to any Lien, except for
Permitted Liens.
5.8 No Burdensome Restrictions.
Except as previously disclosed in writing to the Lenders on or prior to the
Closing Date, no Requirement of Law or contractual obligation of the Borrower or
any of its Subsidiaries would be reasonably expected to have a Material Adverse
Effect.

 

51



--------------------------------------------------------------------------------



 



5.9 Taxes.
Each of the Borrower and its Subsidiaries has filed or caused to be filed all
United States federal income tax returns and all other material tax returns
which, to the knowledge of the Borrower, are required to be filed and has paid
(a) all taxes shown to be due and payable on said returns or (b) all taxes shown
to be due and payable on any assessments of which it has received notice made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any (i) taxes, fees or other charges with respect to which the failure to pay,
in the aggregate, would not have a Material Adverse Effect or (ii) taxes, fees
or other charges the amount or validity of which are currently being contested
and with respect to which reserves in conformity with GAAP have been provided on
the books of such Person), and no tax Lien has been filed, and, to the best
knowledge of the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.
5.10 ERISA.
(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state laws except to the extent that noncompliance would
not reasonably be expected to have a Material Adverse Effect. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter (or an opinion letter upon which the
Borrower is entitled to rely) from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the knowledge of the Borrower, nothing has occurred that
would prevent, or cause the loss of, such tax-qualified status.
(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c) (i) No ERISA Event has occurred and the Borrower is not aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) the Borrower and each
ERISA Affiliate is in material compliance with the applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) (A) as of the most recent valuation date for any Pension
Plan, the final actuarially-certified funding target attainment percentage is
sixty percent (60%) or higher and (B) neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the final actuarially-certified funding target attainment percentage
for any such plan to drop below sixty percent (60%) as of the most recent
valuation date, in each case, as determined under Section 430 of the Code and
taking into account any exceptions, actuarial assumptions, extensions of such
date and supplemental or additional contributions provided for in or permitted
to be considered by Section 430 or the regulations promulgated thereunder;
(iv) neither the Borrower nor any ERISA Affiliate has incurred any material
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and to the
Borrower’s knowledge, no event or circumstance has occurred that could
reasonably be expected to cause the PGBC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

52



--------------------------------------------------------------------------------



 



5.11 Governmental Regulations, Etc.
(a) No part of the proceeds of the Loans will be used, directly or indirectly,
for the purpose of purchasing or carrying any “margin stock” in violation of
Regulation U. If requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 referred
to in said Regulation U. No indebtedness being reduced or retired out of the
proceeds of the Loans was or will be incurred for the purpose of purchasing or
carrying any margin stock within the meaning and in violation of Regulation U or
any “margin security” within the meaning and in violation of Regulation T.
“Margin stock” within the meanings of Regulation U does not constitute more than
25% of the value of the consolidated assets of the Borrower and its
Subsidiaries. None of the transactions contemplated by this Credit Agreement
(including, without limitation, the direct or indirect use of the proceeds of
the Loans) will violate or result in a violation of the Securities Act of 1933,
as amended, or the Securities Exchange Act of 1934, as amended, or regulations
issued pursuant thereto, or Regulation T, U or X.
(b) Neither the Borrower nor any of its Subsidiaries is subject to regulation
under the Federal Power Act or the Investment Company Act of 1940, each as
amended. In addition, neither the Borrower nor any of its Subsidiaries is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, and is not controlled by such a
company.
(c) Each of the Borrower and its Subsidiaries has obtained all licenses,
permits, franchises or other governmental authorizations necessary to the
ownership of its respective Property and to the conduct of its business, except
where such failure could not reasonably be expected to have a Material Adverse
Effect.
(d) Neither the Borrower nor any of its Subsidiaries is in violation of any
applicable statute, regulation or ordinance of the United States of America, or
of any state, city, town, municipality, county or any other jurisdiction, or of
any agency thereof (including without limitation, environmental laws and
regulations), except where such violation could not reasonably be expected to
have a Material Adverse Effect.
(e) Each of the Borrower and its Subsidiaries is current with all material
reports and documents, if any, required to be filed with any state or federal
securities commission or similar agency and is in full compliance in all
material respects with all applicable rules and regulations of such commissions,
except where such failure could not reasonably be expected to have a Material
Adverse Effect.
5.12 Subsidiaries.
Schedule 5.12 sets forth all the Subsidiaries of the Borrower at the Closing
Date and the jurisdiction of their organization.
5.13 Purpose of Loans.
The proceeds of the Loans hereunder shall be used solely by the Borrower to
(a) to refinance existing Indebtedness of the Borrower under existing credit
agreements, (b) repurchase stock in the Borrower, (c) to finance acquisitions to
the extent permitted under this Credit Agreement and (d) for the working
capital, commercial paper back up, capital expenditures and other general
corporate purposes of the Borrower and its Subsidiaries. The Letters of Credit
shall be used only for or in connection with obligations relating to
transactions entered into by the Borrower in the ordinary course of business.

 

53



--------------------------------------------------------------------------------



 



5.14 Disclosure.
No certificate (including any financial statements or other documents or
attached thereto) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Credit Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
5.15 Taxpayer Identification Number.
The Borrower’s true and correct U.S. taxpayer identification number is set forth
on Schedule 10.1.
5.16 Environmental Compliance.
The Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.17 Solvency.
The Borrower and its Subsidiaries are Solvent on a consolidated basis.
5.18 OFAC.
The Borrower (i) is not a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) does not engage in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is not a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
5.19 Patriot Act.
The Borrower is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

54



--------------------------------------------------------------------------------



 



SECTION 6
AFFIRMATIVE COVENANTS
The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect or any amounts payable hereunder or under any other Credit Document
shall remain outstanding, and until all of the Commitments hereunder shall have
terminated:
6.1 Information Covenants.
The Borrower will furnish, or cause to be furnished, to the Administrative Agent
and the Lenders:
(a) Annual Financial Statements. As soon as available, and in any event within
the earlier of (i) the 100th day after the end of each fiscal year of the
Borrower and (ii) the day that is ten (10) Business Days after the date the
Borrower’s annual report on Form 10-K is required to be filed with the SEC, as
of the end of such fiscal year, a consolidated balance sheet, consolidated
statement of income, consolidated statement of stockholders’ equity and
consolidated statement of cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form consolidated figures for the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by (i) a report and
opinion of Ernst & Young LLP or another Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of any
material misstatement and (ii) an opinion of such Registered Public Accounting
Firm independently assessing the Borrower’s internal controls over financial
reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing
Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a conclusion that
contains no statement that there is a material weakness in such internal
controls, except for such material weaknesses that have been (x) disclosed to
the Administrative Agent (it being understood that the Borrower’s filing with
the SEC of a notice of such material weakness shall be deemed disclosure to the
Administrative Agent), who in turn discloses such material weaknesses to the
Lenders, and (y) remedied or otherwise diligently addressed (or in the process
of being diligently addressed) by the Borrower in accordance with
recommendations made by the Borrower’s external auditors in consultation with
the Borrower.
(b) Quarterly Financial Statements. Beginning with the fiscal quarter ending
November 19, 2011, as soon as available, and in any event within the earlier of
(i) the 50th day after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower and (ii) the day that is five (5) Business Days
after the date the Borrower’s quarterly report on Form 10-Q is required to be
filed with the SEC, as of the end of such fiscal quarter, together with a
related condensed consolidated balance sheet, a condensed consolidated statement
of income and a condensed consolidated statement of cash flows of the Borrower
and its Subsidiaries for such fiscal quarter, in each case setting forth in
comparative form consolidated figures for the corresponding period of the
preceding fiscal year, except for the condensed consolidated balance sheet that
will be presented in comparative form to the Borrower’s most recent audited
consolidated balance sheet, all such financial information described above to be
in reasonable form and detail and reasonably acceptable to the Administrative
Agent, and accompanied by a certificate of a Financial Officer of the Borrower
to the effect that such quarterly financial statements fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
and have been prepared in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments and the absence of footnotes.

 

55



--------------------------------------------------------------------------------



 



(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 6.1(a) and 6.1(b) above, a certificate of a Financial
Officer of the Borrower substantially in the form of Schedule 6.1(c),
(i) demonstrating compliance with the financial covenants contained in
Sections 6.10 and 6.11 by calculation thereof as of the end of each such fiscal
period, (ii) stating that no Default or Event of Default exists, or if any
Default or Event of Default does exist, specifying the nature and extent thereof
and what action the Borrower proposes to take with respect thereto and (iii)
certifying as to the Borrower’s current senior unsecured (non-credit enhanced)
long term debt rating from S&P, Moody’s and/or Fitch.
(d) Reports. Promptly upon transmission or receipt thereof, (a) copies of any
filings on Forms 8-K, 10-Q or 10-K and any other material filings or
registrations with the SEC, or any successor agency, and copies of all financial
statements, proxy statements, material notices and material reports as the
Borrower or any of its Subsidiaries shall send to its shareholders or to a
holder of any Indebtedness owed by the Borrower or any of its Subsidiaries in
its capacity as such a holder and (b) upon the request of the Administrative
Agent, all reports and written information provided or received within the two
year period prior to the date of the request to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters.
(e) Notices. The Borrower will give written notice to the Administrative Agent
(a) promptly upon obtaining knowledge thereof, of the occurrence of an event or
condition consisting of a Default or Event of Default, specifying the nature and
existence thereof and what action the Borrower proposes to take with respect
thereto, (b) upon the occurrence of any of the following with respect to the
Borrower or any of its Subsidiaries: (i) promptly upon the Borrower’s
determination thereof, the pendency or commencement of any litigation, arbitral
or governmental proceeding against such Person which is reasonably likely to
have a Material Adverse Effect, or (ii) promptly upon the Borrower’s
determination thereof, the institution of any proceedings against such Person
with respect to, or the receipt of notice by such Person of potential liability
or responsibility for violation, or alleged violation of any federal, state or
local law, rule or regulation, including but not limited to, Environmental Laws,
the violation of which would likely have a Material Adverse Effect, (c) promptly
upon obtaining knowledge thereof, of any change in accounting policies or
financial reporting practices by the Borrower or any Subsidiary that the
Borrower’s external auditors consider to have a material impact on the
consolidated financial statements of the Borrower and its Subsidiary, and
(d) promptly upon obtaining knowledge thereof, of the determination by the
Registered Public Accounting Firm providing the opinion required under
Section 6.1(a)(ii) (in connection with its preparation of such opinion) or the
Borrower’s determination at any time of the occurrence or existence of any
Internal Control Event.
(f) ERISA. Upon obtaining knowledge thereof, the Borrower will give written
notice to the Administrative Agent promptly (and in any event within five
business days) of: (i) of any event or condition, including, but not limited to,
any Reportable Event, that constitutes, or might reasonably lead to, an ERISA
Event; or (ii) any change in the funding status of any Pension Plan that
reasonably could be expected to have a Material Adverse Effect, together with a
description of any such event or condition or a copy of any such notice and a
statement by a Financial Officer of the Borrower briefly setting forth the
details regarding such event, condition, or notice, and the action, if any,
which has been or is being taken or is proposed to be taken by the Borrower with
respect thereto. Promptly upon request, the Borrower shall furnish the
Administrative Agent and the Lenders with such additional information concerning
any Plan as may be reasonably requested, including, but not limited to, copies
of each annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan year” (within the meaning of Section 3(39) of ERISA).

 

56



--------------------------------------------------------------------------------



 



(g) Change of Control; Reorganization. Upon obtaining knowledge thereof, the
Borrower will promptly provide the Administrative Agent and the Lenders with
(i) written notice of any actual or expected Change of Control or
Reorganization, (ii) the circumstances and relevant facts regarding such Change
of Control or Reorganization (including the information with respect to pro
forma historical income, cash flow and capitalization, each after giving effect
to such Change of Control or Reorganization, as the case may be), and (iii) such
additional information and documents regarding such Change of Control or
Reorganization as may be reasonably requested by the Administrative Agent and/or
any Lender.
(h) Debt Rating. No later than five (5) days after a Financial Officer obtains
knowledge of any such issuance of change, give notice to the Administrative
Agent (by telephone, followed promptly by written notice transmitted by
facsimile with a hard copy sent promptly thereafter) of any issuance of change
(either expressly or pursuant to a letter from S&P, Moody’s or Fitch stating an
“implied” rating), in rating by S&P, Moody’s or Fitch in respect of the
Borrower’s non-credit enhanced senior long-term debt (secured or unsecured),
together with details thereof.
(i) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower or any of its Subsidiaries as the Administrative Agent or the
Required Lenders may reasonably request.
Documents required to be delivered pursuant to Section 6.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.1; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders who may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Person’s securities) (each, a “Public Lender”). The Borrower hereby agrees that
so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered under the Securities Exchange Act of 1934 and/or
publicly traded on a registered securities exchange or in a generally accepted
over-the-counter market, or is actively contemplating issuing any such
securities, (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first

 

57



--------------------------------------------------------------------------------



 



page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of Securities Laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.14; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”. Notwithstanding any other
provision contained herein, nothing in this paragraph shall be deemed to
authorize or otherwise encourage any Lender to effect any transaction in the
Borrower’s publicly traded securities while in possession of any information of
a non-public nature that is included in any Borrower Materials designated as
“PUBLIC” in the Platform.
6.2 Preservation of Existence and Franchises.
Except as would not result in a Material Adverse Effect, the Borrower will, and
will cause each of its Subsidiaries to, do all things necessary to preserve and
keep in full force and effect its existence, rights, franchises and authority.
6.3 Books and Records.
The Borrower will, and will cause each of its Subsidiaries to, keep complete and
accurate books and records of its transactions in accordance with good
accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
6.4 Compliance with Law.
The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and orders, and all applicable restrictions imposed by
all Governmental Authorities, applicable to it and its property if noncompliance
with any such law, rule, regulation, order or restriction would have a Material
Adverse Effect.
6.5 Payment of Taxes and Other Indebtedness.
Except as otherwise provided pursuant to the terms of the definition of
“Permitted Liens” set forth in Section 1.1, the Borrower will, and will cause
each of its Subsidiaries to, pay and discharge (a) all taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent, (b) all
lawful claims (including claims for labor, materials and supplies) which, if
unpaid, might give rise to a Lien upon any of its properties, and (c) except as
prohibited hereunder, all of its other Indebtedness as it shall become due.
6.6 Insurance.
The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance, which may include self insurance,
in such amounts and covering such risks as is consistent with sound business
practices and similarly situated corporations.

 

58



--------------------------------------------------------------------------------



 



6.7 Maintenance of Property.
The Borrower will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or cause to be made, in such properties
and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be needed or proper, to
the extent and in the manner customary for companies in similar businesses.
6.8 Use of Proceeds.
The Borrower will use the proceeds of the Loans solely for the purposes set
forth in Section 5.13.
6.9 Audits/Inspections.
Upon reasonable notice and during normal business hours, the Borrower will, and
will cause each of its Subsidiaries to, permit representatives appointed by the
Administrative Agent, including, without limitation, independent accountants,
agents, attorneys, and appraisers to visit and inspect its property, including
its books and records, its accounts receivable and inventory, its facilities and
its other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of information provided to the Lenders and to discuss all such
matters with the officers, employees and representatives of such Person.
6.10 Adjusted Debt to EBITDAR Ratio.
The Borrower shall cause the ratio of Consolidated Adjusted Debt to Consolidated
EBITDAR as of the last day of each fiscal quarter to be no greater than 3.25 to
1.00.
6.11 Interest Coverage Ratio.
The Borrower shall cause the Consolidated Interest Coverage Ratio as of the last
day of each fiscal quarter to be no less than 2.50 to 1.0.
SECTION 7
NEGATIVE COVENANTS
The Borrower hereby covenants and agrees that, so long as this Credit Agreement
is in effect or any amounts payable hereunder or under any other Credit Document
shall remain outstanding, and until all of the Commitments hereunder shall have
terminated:
7.1 Liens.
The Borrower will not, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Lien with respect to any of their
Property, whether now owned or after acquired, except for Permitted Liens.

 

59



--------------------------------------------------------------------------------



 



7.2 Nature of Business.
The Borrower will not, nor will it permit any of its Subsidiaries to,
substantively alter the character or conduct of the business conducted by any
such Person as of the Closing Date.
7.3 Consolidation, Merger, Sale or Purchase of Assets, etc.
The Borrower will not, nor will it permit any of its Subsidiaries to:
(a) except in connection with a disposition of assets permitted by the terms of
subsection (c) below, dissolve, liquidate or wind up their affairs;
(b) enter into any transaction of merger or consolidation; provided, however,
that, so long as no Default or Event of Default would be directly or indirectly
caused as a result thereof, (i) the Borrower may merge or consolidate with any
of its Subsidiaries provided that the Borrower is the surviving corporation;
(ii) any Subsidiary of the Borrower may merge or consolidate with any other
Subsidiary of the Borrower; (iii) the Borrower or any of its Subsidiaries may
merge or consolidate with any Person (other than the Borrower or any of its
Subsidiaries) provided that (A) the Borrower or a Subsidiary of the Borrower is
the surviving corporation and (B) after giving effect on a pro forma basis to
such merger or consolidation, no Default or Event of Default would exist
hereunder; and (iv) the Borrower may consummate the Reorganization pursuant to
and in accordance with the provisions of the last paragraph of this Section 7.3.
(c) sell, lease, transfer or otherwise dispose of Property owned by and material
to the Borrower and its Subsidiaries, taken as a whole (other than any such
sale, lease, transfer or other disposition by a Subsidiary of the Borrower to
the Borrower or any other Subsidiary of the Borrower), provided, however, for
the purposes of this subsection (c), sale-leaseback transactions entered into by
the Borrower or its Subsidiaries shall not be deemed material to the Borrower
and its Subsidiaries, taken as a whole to the extent (i) the aggregate amount
with respect to all such transactions entered into after the Closing Date does
not exceed $500,000,000 and (ii) that after giving effect to any such
sale-leaseback transaction, the Borrower and its Subsidiaries own Property
(x) unencumbered by any Liens other than Liens permitted by clauses (i) through
(xv) of the definition of Permitted Liens and (y) having an aggregate fair
market value of at least $2,000,000,000; and, provided further, the Borrower may
consummate the Reorganization pursuant to and in accordance with the last
paragraph of this Section 7.3; or
(d) except as otherwise permitted by Section 7.3(a)or Section 7.3(b), acquire
all or any portion of the capital stock or securities of any other Person or
purchase, lease or otherwise acquire (in a single transaction or a series of
related transactions) all or any substantial part of the Property of any other
Person; provided that (i) the Borrower or any of its Subsidiaries shall be
permitted to make acquisitions of the type referred to in this Section 7.3(d),
so long as such acquisitions are non-hostile and (ii) after giving effect on a
pro forma basis to any such acquisition (including but not limited to any
Indebtedness to be incurred or assumed by the Borrower or any of its
Subsidiaries in connection therewith), no Default or Event of Default would
exist hereunder.
Notwithstanding the foregoing, but subject to the following provisions of this
paragraph, the Borrower will be permitted to effect an internal reorganization
that will result in the Borrower changing its state of incorporation from Nevada
to Delaware and that will be accomplished either by (i) the Borrower merging
with and into a new wholly-owned Subsidiary of the Borrower, which Subsidiary
(x) will be incorporated in the state of Delaware and the surviving corporation
of such merger, (y) shall, as a result of such merger, assume by operation of
law all of the rights and obligations of the Borrower under the Credit
Agreement, and (z) shall, immediately after the consummation of such merger,
have management and controlling ownership substantially similar to that of the
Borrower

 

60



--------------------------------------------------------------------------------



 



immediately prior to the consummation of such merger or (ii) if applicable, the
Borrower becoming a wholly-owned Subsidiary of a new holding company
incorporated in the State of Delaware, the outstanding capital stock of which
holding company will be owned by the current shareholders of the Borrower
(either such transaction, the “Reorganization”). The Lenders hereby agree that
the Borrower shall be permitted to consummate the Reorganization so long as
(i) the consummation of the Reorganization shall not result in a material and
adverse impact to the interests of the Administrative Agent and/or the Lenders
under this Credit Agreement and the Notes, and (ii) after giving effect to the
Reorganization, (A) the Borrower become a wholly-owned subsidiary of a
corporation organized in the State of Delaware and (B) that the management and
controlling ownership of such parent corporation immediately after the
consummation of the Reorganization be substantially similar to that of the
Borrower immediately prior to the consummation of the Reorganization. The
Borrower hereby agrees (i) to provide the Administrative Agent and the Lenders
with such additional information and documents related to the Reorganization as
may be reasonably requested by the Administrative Agent and/or any Lender and
(ii) to execute within a reasonable time after consummation of the
Reorganization (not to exceed sixty (60) days unless otherwise agreed by the
Administrative Agent) such appropriate amendments, corporate authority documents
and other supporting documents to or under the Credit Agreement evidencing any
changes made necessary by the consummation of the Reorganization (including,
without limitation, (x) in the event the Borrower merges with and into a new
wholly-owned Subsidiary of the Borrower, a legal opinion of Borrower’s counsel,
in form and substance reasonably acceptable to the Administrative Agent’s legal
counsel, addressing the enforceability of the Credit Documents with respect to
such surviving Subsidiary and (y) in the event that the Borrower becomes a
wholly-owned subsidiary of a new parent holding company incorporated in
Delaware, a guaranty by such new parent holding company of the Borrower’s
obligations under the Credit Agreement) and such other changes as may be
mutually agreed to by the Borrower (or its successor, if applicable) and the
parties hereto, each in form and substance reasonably acceptable to the Borrower
(or its successor, if applicable), the Administrative Agent and the Required
Lenders. The Borrower acknowledges that the agreement of the Lenders evidenced
in this paragraph is given in reliance upon the foregoing conditions and
agreements and shall be deemed revoked if any such condition or agreement is
breached.
7.4 Fiscal Year.
The Borrower will not, nor will it permit any of its Subsidiaries to, change its
fiscal year without first obtaining the written consent of the Required Lenders
(such consent not to be unreasonably withheld).
7.5 Subsidiary Indebtedness.
The Borrower will not permit any of its Subsidiaries to contract, create, incur,
assume or permit to exist any Indebtedness, except:
(a) Indebtedness set forth on Schedule 7.5 (and any renewals, refinancings or
extensions thereof on terms and conditions no more favorable, in the aggregate,
to such creditor than such existing Indebtedness and in a principal amount not
in excess of that outstanding as of the date of such renewal, refinancing or
extension);
(b) intercompany Indebtedness owed by a Subsidiary of the Borrower to the
Borrower or to one or more wholly-owned Subsidiaries of the Borrower;
(c) Indebtedness of the Subsidiaries (excluding intercompany Indebtedness owed
to the Borrower or to one or more wholly-owned Subsidiaries of the Borrower)
incurred after the Closing Date to provide all or a portion of the purchase
price of short-lived assets (such as trucks and computer equipment) which may be
treated as Capital Leases in accordance with GAAP in an aggregate amount not to
exceed $175,000,000 in any fiscal year;

 

61



--------------------------------------------------------------------------------



 



(d) Indebtedness of the Subsidiaries (excluding intercompany Indebtedness owed
to the Borrower or to one or more wholly-owned Subsidiaries of the Borrower)
incurred in connection with synthetic leases, tax retention operating leases,
off-balance sheet loans or similar off-balance sheet financings in an aggregate
amount not to exceed $150,000,000 in any two consecutive fiscal years; and
(e) other Indebtedness of the Subsidiaries (excluding intercompany Indebtedness
owed to the Borrower or to one or more wholly-owned Subsidiaries of the
Borrower) in an aggregate principal amount not to exceed $200,000,000 at any
time outstanding.
SECTION 8
EVENTS OF DEFAULT
8.1 Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
(a) Payment. The Borrower shall
(i) default in the payment when due of any principal of any of the Loans, or
(ii) default, and such default shall continue for five (5) or more Business
Days, in the payment when due of any interest on the Loans, or of any Fees or
other amounts owing hereunder, under any of the other Credit Documents or in
connection herewith or therewith; or
(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made; or
(c) Covenants. The Borrower shall
(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.2, 6.8, 6.10, 6.11 or 7.1 through 7.3,
inclusive, and 7.5, or
(ii) default in the due performance of any term, covenant or agreement contained
in Section 6.1 and such default shall continue unremedied for a period of at
least 5 days after the earlier of a Financial Officer of the Borrower becoming
aware of such default or notice thereof by the Administrative Agent.
(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i) or
(c)(ii) of this Section 8.1) contained in this Credit Agreement and such default
shall continue unremedied for a period of at least 30 days after the earlier of
a responsible officer of the Borrower becoming aware of such default or notice
thereof by the Administrative Agent; or

 

62



--------------------------------------------------------------------------------



 



(d) Bankruptcy, etc. Any Bankruptcy Event shall occur with respect to the
Borrower or any of its Subsidiaries; or
(e) Other Indebtedness. With respect to any Indebtedness (other than
Indebtedness outstanding under this Credit Agreement or owing to the Borrower or
any of its Subsidiaries) in excess of $75,000,000 in the aggregate for the
Borrower and its Subsidiaries taken as a whole, (i) the Borrower or any of its
Subsidiaries shall (A) default in any payment (beyond the applicable grace or
cure period with respect thereto, if any) with respect to any such Indebtedness,
or (B) default in the observance or performance relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause, or permit, the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holders) to cause, any such Indebtedness to become due, or to be required to be
purchased or redeemed, prior to the applicable maturity date, but after the
expiration of all applicable grace or cure periods; or (ii) any such
Indebtedness shall be declared due and payable, or required to be prepaid other
than by a regularly scheduled required prepayment, prior to the stated maturity
thereof and shall not be repaid when due; or
(f) Judgments. One or more judgments or decrees shall be entered against the
Borrower or any of its Subsidiaries involving a liability of $75,000,000 or more
in the aggregate (to the extent not paid or covered by insurance) and any such
judgments or decrees shall not have been vacated, discharged or stayed or bonded
pending appeal within 30 days from the entry thereof, or if longer, within the
applicable appeal period (but in no event for more than 90 days from the entry
thereof); or
(g) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $75,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $75,000,000; or
(h) Letters of Credit. The Borrower shall (i) default in the payment when due of
any reimbursement obligations arising from drawings under Letters of Credit (it
being understood that such payment may be accomplished pursuant to the
application of proceeds from a new Base Rate Loan made in accordance with the
provisions of Section 2.4(c) or pursuant to the application of funds held in a
cash collateral account) or (ii) default, and such defaults shall continue for
five (5) or more Business Days, in the payment when due of any interest on any
reimbursement obligations arising from drawings under Letters of Credit; or
(i) Invalidity of Loan Documents. Any material provision of any Credit Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all
Indebtedness under the Credit Documents, ceases to be in full force and effect;
or the Borrower contests in any manner the validity or enforceability of any
provision of any Credit Document; or the Borrower denies that it has any or
further liability or obligation under any Credit Document, or purports to
revoke, terminate or rescind any provision of any Credit Document.

 

63



--------------------------------------------------------------------------------



 



8.2 Acceleration; Remedies.
Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders or cured
to the satisfaction of the Required Lenders (pursuant to the voting procedures
in Section 10.6), the Administrative Agent shall, upon the request and direction
of the Required Lenders, by written notice to the Borrower take any of the
following actions:
(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.
(b) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans and any and all other indebtedness or obligations of any
and every kind owing by the Borrower to the Administrative Agent and/or any of
the Lenders hereunder to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.
(c) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents and all rights of set-off.
(d) Cash Collateral. Require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then outstanding amount thereof); and
Notwithstanding the foregoing, if an Event of Default specified in
Section 8.1(d) shall occur, then the Commitments shall automatically terminate
and all Loans, reimbursement obligations arising from drawings under Letters of
Credit, all accrued interest in respect thereof, all accrued and unpaid Fees and
other indebtedness or obligations owing to the Administrative Agent and/or any
of the Lenders hereunder in respect thereof automatically shall immediately
become due and payable without the giving of any notice or other action by the
Administrative Agent or the Lenders.
SECTION 9
AGENCY PROVISIONS
9.1 Appointment and Authority.
(a) Each Lender hereby designates and appoints Bank of America as administrative
agent (in such capacity as Administrative Agent hereunder, the “Administrative
Agent”) of such Lender to act as specified herein and the other Credit
Documents, and each such Lender hereby authorizes the Administrative Agent as
the agent for such Lender, to take such action on its behalf under the
provisions of this Credit Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated by the
terms hereof and of the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere herein and in the other Credit Documents, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any of the other Credit
Documents, or shall otherwise exist against the Administrative Agent. The
provisions of this Section are solely for the benefit of the Administrative
Agent and the Lenders and the Borrower shall have no rights as a third party
beneficiary of the provisions hereof. In performing its functions and duties
under this Credit Agreement and the other Credit Documents, the Administrative
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation or relationship of agency or trust with
or for the Borrower or any of its Affiliates.

 

64



--------------------------------------------------------------------------------



 



(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for such L/C Issuer with respect thereto;
provided, however, that such L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 9 with
respect to any acts taken or omissions suffered by such L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Section 9
included such L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to such L/C Issuer.
9.2 Delegation of Duties.
The Administrative Agent may execute any of its respective duties hereunder or
under the other Credit Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties; provided that the use of any agents or attorneys-in-fact shall not
relieve the Administrative Agent of its duties hereunder.
9.3 Exculpatory Provisions.
The Administrative Agent and its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall not be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Credit Documents (except for its
or such Person’s own gross negligence or willful misconduct), or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower contained herein or in any of
the other Credit Documents or in any certificate, report, document, financial
statement or other written or oral statement referred to or provided for in, or
received by the Administrative Agent under or in connection herewith or in
connection with the other Credit Documents, or enforceability or sufficiency
therefor of any of the other Credit Documents, or for any failure of the
Borrower to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Credit
Agreement, or any of the other Credit Documents or for any representations,
warranties, recitals or statements made herein or therein or made by the
Borrower in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Administrative Agent
to the Lenders or by or on behalf of the Borrower to the Administrative Agent or
any Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default or to
inspect the properties, books or records of the Borrower or any of its
Affiliates.
9.4 Reliance on Communications.
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, facsimile, telex or teletype
message, statement, order or other document or conversation reasonably believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower, independent accountants
and other experts selected by the Administrative Agent with reasonable care).
The Administrative Agent may deem and treat the Lenders as the owner of their
respective interests hereunder for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent in accordance with Section 10.3(b) hereof. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Credit Agreement or under any of the other Credit Documents
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate or it

 

65



--------------------------------------------------------------------------------



 



shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder or under
any of the other Credit Documents in accordance with a request of the Required
Lenders (or to the extent specifically provided in Section 10.6, all the
Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns).
9.5 Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to the Credit Document, describing such Default or Event of Default and stating
that such notice is a “notice of default.” In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders.
9.6 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender expressly acknowledges that each of the Administrative Agent and its
officers, directors, employees, agents, attorneys-in-fact or affiliates has not
made any representations or warranties to it and that no act by the
Administrative Agent or any affiliate thereof hereinafter taken, including any
review of the affairs of the Borrower or any of its Affiliates, shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower or its Affiliates and made its own decision to
make its Loans hereunder and enter into this Credit Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and its
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial or other conditions, prospects or creditworthiness
of the Borrower or any of its Affiliates which may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
9.7 Indemnification.
The Lenders agree to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Commitments (or if the Commitments have expired or been terminated, in
accordance with the respective principal amounts of outstanding Loans and
Participation Interests of the Lenders), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the final payment of all of
the obligations of the Borrower hereunder and under the other Credit Documents)
be imposed on, incurred by or asserted against the Administrative Agent in its
capacity as such in any way relating to or arising out of this Credit Agreement
or the other Credit Documents or any documents contemplated by or referred to
herein or therein or the

 

66



--------------------------------------------------------------------------------



 



transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section shall survive the repayment of the Loans and other obligations under the
Credit Documents and the termination of the Commitments hereunder.
9.8 Administrative Agent in its Individual Capacity.
Bank of America, each other L/C Issuer and their respective Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Borrower and
its respective Affiliates as though Bank of America were not the Administrative
Agent or such L/C Issuer were not an L/C Issuer hereunder, as applicable, and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America, each L/C Issuer and their
respective Affiliates may receive information regarding the Borrower or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Affiliate) and acknowledge that
neither the Administrative Agent nor such L/C Issuer shall be under any
obligation to provide such information to them. With respect to its Loans or any
Letter of Credit issued by it, Bank of America or such other L/C Issuer, as
applicable, shall have the same rights and powers under the Credit Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent or an L/C Issuer, and the terms “Lender” and “Lenders”
include Bank of America or such other L/C Issuer, as applicable, in its
individual capacity.
9.9 Successor Administrative Agent.
The Administrative Agent may at any time resign upon 20 days’ written notice to
the Lenders, each L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States; provided that, so long as no Default or Event of Default has occurred
and is continuing, such successor Administrative Agent shall be reasonably
acceptable to the Borrower. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents, (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the applicable L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section 9
and (3) the retiring Administrative Agent will provide to the Borrower and the
Lenders reasonable access to the Register and/or copies of each Lender’s
Administrative Questionnaire. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents

 

67



--------------------------------------------------------------------------------



 



(if not already discharged therefrom as provided above in this Section 9). The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Credit Documents, the provisions of
this Article and Section 10.5 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.9 shall also constitute its resignation as L/C Issuer and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swingline
Lender, (b) the retiring L/C Issuer and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
9.10 Syndication Agent, Documentation Agents and Joint Book Runners.
The Syndication Agent, Documentation Agents and Joint Book Runners, each in its
capacity as such, shall have no rights, powers, duties or obligations under this
Credit Agreement or any of the other Credit Documents.
SECTION 10
MISCELLANEOUS
10.1 Notices.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing, and except as otherwise expressly provided herein, all
notices and other communications shall have been duly given and shall be
effective (i) when delivered, (ii) when transmitted and received (by
confirmation of receipt) via telecopy (or other facsimile device) to the number
set out below, (iii) the day on which the same has been delivered by a reputable
national overnight air courier service to the addressee, or (iv) the day on
which the same is delivered to the addressee or delivery refused by the
addressee by certified or registered mail, postage prepaid, in each case to the
respective parties at the address, in the case of the Borrower, the
Administrative Agent, the L/C Issuer or the Swingline Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.1, and, in the case of the Lenders, to the address,
telecopier number, electronic mail address specified in its Administrative
Questionnaire, or at such other address as such party may specify by written
notice to the other parties hereto.
(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Section 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

68



--------------------------------------------------------------------------------



 



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. FURTHERMORE,
THE BORROWER DOES NOT WARRANT THE ADEQUACY OF THE PLATFORM, AND MAKES NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IN CONNECTION WITH
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
L/C Issuer and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including Securities Laws, to review Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or their securities for purposes of Securities Laws.

 

69



--------------------------------------------------------------------------------



 



(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon, in
good faith, any notices (including telephonic Committed Loan Notices and
Swingline Loan Notices) purportedly given by or on behalf of the Borrower and
reasonably understood by the Administrative Agent and/or the Lenders, as
applicable, to be authentic even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower (but
excluding any such losses, costs, expenses and liabilities that (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Administrative Agent or such Related Party or (y) result from a claim brought by
the Borrower against the Administrative Agent or such Related Party for breach
in bad faith of such party’s obligations hereunder or under any other Credit
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction). All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.2 Right of Set-Off.
In addition to any rights now or hereafter granted under applicable law, and not
by way of limitation of any such rights, upon the occurrence of an Event of
Default, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set-off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of the Borrower against obligations and liabilities of such Person to such
Lender hereunder, under the Notes or the other Credit Documents, irrespective of
whether such Lender shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of such Lender subsequent thereto; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.19
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Any Person purchasing a participation in the Loans and Commitments
hereunder pursuant to Section 3.13 or Section 10.3(d) may exercise all rights of
set-off with respect to its participation interest as fully as if such Person
were a Lender hereunder.

 

70



--------------------------------------------------------------------------------



 



10.3 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
other than in connection with a Reorganization permitted by Section 7.3 hereof
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.3(b), (ii) by way of participation in accordance with the provisions
of Section 10.3(d), (iii) to an SPV in accordance with the provisions of
Section 10.3(g), or (iv) by way of a pledge of its Loans hereunder to a Federal
Reserve Bank in support of borrowings made by such Lender from such Federal
Reserve Bank (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Credit Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.3(b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it; provided, that any
such assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the revolving credit facility hereunder, and in integral multiples of
$1,000,000 in excess thereof unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

71



--------------------------------------------------------------------------------



 



(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund; and
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
revolving credit facility hereunder.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person.
(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Credit Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.9, 3.10 and 3.11 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Credit Agreement that does not comply with this
subsection shall be treated for purposes of this Credit Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.3(d).

 

72



--------------------------------------------------------------------------------



 



(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The
Administrative Agent will make reasonable efforts to maintain the accuracy of
the Register and to promptly update the Register from time to time, as necessary
(including with regard to assignments of Loans and transfers of Notes). The
entries in the Register shall be conclusive, absent convincing evidence to the
contrary, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 10.6 that affects
such Participant. Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Section 3.9, 3.10 and
3.11 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.3(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.2 as though it
were a Lender, provided such Participant agrees to be subject to Section 3.13 as
though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.9, 3.10 and 3.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.10 as though it were a Lender.

 

73



--------------------------------------------------------------------------------



 



(f) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPV”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to fund any Loan,
and (ii) if an SPV elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 3.14. Each
party hereto hereby agrees that (i) neither the grant to any SPV nor the
exercise by any SPV of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this Credit
Agreement (including its obligations under Section 3.4), (ii) no SPV shall be
liable for any indemnity or similar payment obligation under this Credit
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Credit Document, remain the lender of
record hereunder. The making of a Loan by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Credit
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPV, it will not institute against, or join any other Person in instituting
against, such SPV any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPV may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee in the amount of $3,500 (unless
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPV.
(h) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitments and Revolving Credit
Loans pursuant to Section 10.3(b), Bank of America may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as Swingline Lender. In the event of any such
resignation as L/C Issuer or Swingline Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swingline Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swingline Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swingline Lender, it shall retain all the rights
of the Swingline Lender provided for hereunder with respect to Swingline Loans
made by it and outstanding as of the

 

74



--------------------------------------------------------------------------------



 



effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swingline Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as the case may be, and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
10.4 No Waiver; Remedies Cumulative.
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Administrative Agent or any Lender
and the Borrower shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.2 for the benefit of all the Lenders and the L/C Issuer;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Credit Documents, (b) the L/C Issuer or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swingline Lender, as the case may be) hereunder and
under the other Credit Documents, (c) any Lender from exercising setoff rights
in accordance with Section 10.2 (subject to the terms of Section 3.14), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to the Borrower
under any debtor relief law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Credit
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.2 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 3.14, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.5 Payment of Expenses, etc.
The Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
(i) of the Administrative Agent and the Arrangers (and their respective
Affiliates) in connection with the syndication of the credit facilities provided
for herein, the negotiation, preparation, execution and delivery and
administration of this Credit Agreement and the other Credit Documents and the
documents and instruments referred to therein (including, subject to any agreed
upon limitations, the reasonable fees and expenses of Moore & Van Allen, PLLC,
special counsel to the Administrative Agent and non-duplicative allocated costs
of internal counsel) and any amendment, waiver or consent relating hereto and
thereto including, but not limited to, any such amendments, waivers or consents
resulting from or related to any work-out, renegotiation or restructure relating
to the performance by the Borrower under this Credit

 

75



--------------------------------------------------------------------------------



 



Agreement and (ii) of the Administrative Agent, the L/C Issuers and the Lenders
(and their respective Affiliates) in connection with enforcement of the Credit
Documents and the documents and instruments referred to therein (including,
without limitation, in connection with any such enforcement, the reasonable fees
and disbursements of counsel (including non-duplicative allocated costs of
internal counsel) for the Administrative Agent and each of the Lenders); (b) pay
and hold each of the Lenders harmless from and against any and all future stamp
and other similar taxes with respect to the foregoing matters and save each of
the Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
such Lender) to pay such taxes; and (c) indemnify the Administrative Agent, each
Lender, the Arrangers, the Documentation Agents and the Joint Book Runners and
their respective officers, directors, employees, representatives, agents and
Affiliates (each an “Indemnitee”) from and hold each of them harmless against
any and all losses, liabilities, claims, damages or expenses incurred by any of
them as a result of, or arising out of, or in any way related to, or by reason
of (i) any investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto, but excluding any
investigation initiated by the Person seeking indemnification hereunder) related
to the entering into and/or performance of any Credit Document or the use of
proceeds of any Loans (including other extensions of credit) hereunder or the
consummation of any other transactions contemplated in any Credit Document,
including, without limitation, the reasonable fees and disbursements of counsel
(including non-duplicative allocated costs of internal counsel) incurred in
connection with any such investigation, litigation or other proceeding or
(ii) the presence or Release of any Materials of Environmental Concern at, under
or from any Property owned, operated or leased by the Borrower or any of its
Subsidiaries, or the failure by the Borrower or any of its Subsidiaries to
comply with any Environmental Law (but excluding, in the case of either of
clause (i) or (ii) above, any such losses, liabilities, claims, damages or
expenses to the extent that they (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for material breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Credit Document,
if the Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction). In no event
shall the Administrative Agent or any Lender be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Credit Agreement, other than to the extent of direct or actual damages
resulting from the gross negligence or willful misconduct of such party or
material breach in bad faith by such party of its express contractual
obligations hereunder with respect to such information or materials as
determined, in each case, by a final and nonappealable judgment of a court of
competent jurisdiction, nor shall the Administrative Agent or any Lender have
any liability for any special, indirect, consequential or punitive damages
relating to this Credit Agreement or any other Credit Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date).
10.6 Amendments, Waivers and Consents.
Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Lenders and the
Borrower, provided, however, that:
(a) no such amendment, change, waiver, discharge or termination shall, without
the consent of each Lender directly affected thereby (other than Defaulting
Lenders), (i) reduce the rate or extend the time of payment of interest (other
than as a result of (x) waiving the applicability of any post-default increase
in interest rates or (y) an amendment approved by the Required Lenders as set
forth in the definition of “Applicable Margin” following the withdrawal by S&P,
Moody’s and Fitch of their ratings on the Borrower’s senior unsecured
(non-credit enhanced) long term debt) on any Loan or fees hereunder, (ii) reduce
the rate or extend the time of payment of any fees owing hereunder, (iii) except
as otherwise permitted under Section 3.4(d), extend (A) the Commitment of any
Lender, or (B) the final maturity of any Loan, or any portion thereof, or
(iv) reduce the principal amount on any Loan or, except as otherwise permitted
under Section 3.4(d), extend the time of payment thereof;

 

76



--------------------------------------------------------------------------------



 



(b) no such amendment, change, waiver, discharge or termination shall, without
the consent of each Lender directly affected thereby (other than Defaulting
Lenders), (i) except as otherwise permitted under Section 3.4(b), increase the
Commitment of any Lender over the amount thereof in effect (it being understood
and agreed that a waiver of any Default or Event of Default shall not constitute
a change in the terms of any Commitment of any Lender), (ii) amend, modify or
waive any provision of this Section 10.6 or Section 3.14 or Section 3.15(b),
(iii) reduce or increase any percentage specified in, or otherwise modify, the
definition of “Required Lenders,” or (iv) consent to the assignment or transfer
by the Borrower of any of its rights and obligations under (or in respect of)
the Credit Documents to which it is a party;
(c) no provision of (i) Section 2.3 may be amended without the consent of the
Swingline Lender; (ii) Section 2.4 may be amended without the consent of each
L/C Issuer; and (iii) Section 9 may be amended without the consent of the
Administrative Agent, such consent in each case not to be unreasonably withheld;
and
(d) designation of the Master Account or of any Financial Officer may not be
made without the written consent of at least two Financial Officers of the
Borrower.
Notwithstanding anything to the contrary herein, (i) the Administrative Agent’s
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
10.7 Counterparts.
This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart.
10.8 Headings.
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.
10.9 Survival.
All indemnities set forth herein, including, without limitation, in Section 3.9,
3.11, 9.7 or 10.5 shall survive the execution and delivery of this Credit
Agreement, the making of the Loans, the repayment of the Loans and other
obligations under the Credit Documents and the termination of the Commitments
hereunder, and all representations and warranties made by the Borrower herein
shall survive delivery of the Notes and the making of the Loans hereunder.

 

77



--------------------------------------------------------------------------------



 



10.10 Governing Law; Submission to Jurisdiction; Venue.
(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York in
New York County, or of the United States for the Southern District of New York,
and, by execution and delivery of this Credit Agreement, the Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the nonexclusive jurisdiction of such courts. The Borrower
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
set out for notices pursuant to Section 10.1, such service to become effective
three (3) days after such mailing. Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or to otherwise proceed against the Borrower in any
other jurisdiction.
(b) The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
(c) TO THE EXTENT PERMITTED BY LAW, EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
10.11 Severability.
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions. Without limiting the foregoing provisions of this Section 10.11, if
and to the extent that the enforceability of any provisions in this Credit
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuers or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.12 Entirety.
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 

78



--------------------------------------------------------------------------------



 



10.13 Binding Effect; Termination.
(a) This Credit Agreement shall become effective at such time on or after the
Closing Date when it shall have been executed by the Borrower and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each Lender
and their respective successors and assigns. The parties hereto who are also
parties to the Existing Credit Agreement each hereby agree that, at such time as
this Credit Agreement shall have become effective pursuant to the terms of
Article IV, (a) the Existing Credit Agreement automatically shall be deemed
amended, superseded and restated in its entirety by this Credit Agreement and
(b) the Commitments under the Existing Credit Agreement and as defined therein
automatically shall be replaced with the Commitments hereunder. This Credit
Agreement is not a novation of the Existing Credit Agreement, and, for the
avoidance of doubt, the commitment of any lender under the Existing Credit
Agreement that is not a Lender under this Credit Agreement shall be deemed to be
terminated concurrently with the effectiveness of this Credit Agreement pursuant
to the terms of Article IV.
(b) The term of this Credit Agreement shall be until no Loans or any other
amounts payable hereunder or under any of the other Credit Documents shall
remain outstanding and until all of the Commitments hereunder shall have expired
or been terminated.
10.14 Confidentiality.
The Administrative Agent and the Lenders agree to keep confidential (and to
cause their respective affiliates, officers, directors, employees, agents and
representatives to keep confidential) all information, materials and documents
furnished to the Administrative Agent or any such Lender by or on behalf of the
Borrower (whether before or after the Closing Date) which relates to the
Borrower or any of its Subsidiaries (the “Information”). Notwithstanding the
foregoing, the Administrative Agent and each Lender shall be permitted to
disclose Information (i) to its affiliates, officers, directors, employees,
agents and representatives in connection with its participation in any of the
transactions evidenced by this Credit Agreement or any other Credit Documents or
the administration of this Credit Agreement or any other Credit Documents; (ii)
to the extent required by applicable laws and regulations or by any subpoena or
similar legal process, or requested by any Governmental Authority; (iii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Credit Agreement or any agreement entered into pursuant to
clause (iv) below, (B) becomes available to the Administrative Agent or such
Lender on a non-confidential basis from a source other than the Borrower or
(C) was available to the Administrative Agent or such Lender on a
non-confidential basis prior to its disclosure to the Administrative Agent or
such Lender by the Borrower; (iv) to any actual or prospective assignee,
participant or counterparty (or its advisors) to any swap, hedge, securitization
or derivative transaction relating to any of its rights or obligations under
this Credit Agreement or relating to the Borrower and its obligations so long as
such actual or prospective assignee, participant or counterparty (or its
advisor) first specifically agrees in a writing furnished to and for the benefit
of the Borrower to be bound by that terms of this Section 10.14; (v) to the
extent required in connection with the exercise of remedies under this Credit
Agreement or any other Credit Documents; or (vi) to the extent that the Borrower
shall have consented in writing to such disclosure. Nothing set forth in this
Section 10.14 shall obligate the Administrative Agent or any Lender to return
any materials furnished by the Borrower.
10.15 Source of Funds.
Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds used by such Lender in connection with the financing hereunder:
(a) no part of such funds constitutes assets allocated to any separate account
(as such term is defined in Section 3(17) of ERISA) maintained by such Lender in
which any employee benefit plan (or its related trust) has any interest;

 

79



--------------------------------------------------------------------------------



 



(b) the source is either (i) an insurance company pooled separate account,
within the meaning of Prohibited Transaction Class Exemption (“PTE”) 90-1
(issued by the United States Department of Labor January 29, 1990), or (ii) a
bank collective investment fund, within the meaning of PTE 91-38 (issued
June 12, 1991 and amended by PTE 2002-13 (issued March 1, 2002)), the
requirements of Section III(b) of PTE 90-1 or Section III(b) of PTE 91-38 are
and will continue to be satisfied, and no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund;
(c) the source is an “insurance company general account” within the meaning of
PTE 95-60 (issued July 12, 1995 and amended by PTE 2002-13 (issued March 1,
2002)) and there is no employee benefit plan, treating as a single plan all
plans maintained by the same employer or employee organization, with respect to
which the amount of the general account reserves and liabilities for all
contracts held by or on behalf of such plan, exceeds ten percent (10%) of the
total reserves and liabilities of such general account (exclusive of separate
account liabilities) plus surplus, as set forth in the NAIC Annual Statement for
such Lender most recently filed with such Lender’s state of domicile;
(d) the source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 issued March 13, 1984 and amended by PTE 2002-13 (issued
March 1, 2002) (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
and the applicable conditions of the QPAM Exemption are satisfied; or
(e) such funds constitute assets of one or more employee benefit plans which
such Lender has identified in writing to the Borrower.
As used in this Section 10.15, the term “employee benefit plan” shall have the
meaning assigned to such term in Section 3(3) of ERISA.
10.16 Conflict.
To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.
10.17 USA PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

80



--------------------------------------------------------------------------------



 



10.18 No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document) are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arrangers, Documentation Agents and Joint Book Runners, on the other
hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, each Arranger,
each Documentation Agent and each Joint Book Runner is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower or any of its Affiliates, stockholders, creditors or employees or
any other Person; (iii) none of the Administrative Agent, either Arranger, any
Documentation Agent nor any Joint Book Runner has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Credit Document (irrespective of whether the
Administrative Agent, either Arranger, any Documentation Agent nor any Joint
Book Runner has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and neither the Administrative Agent, either
Arranger, any Documentation Agent or any Joint Book Runner has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; (iv) the Administrative Agent, the Arrangers, the
Documentation Agents and the Joint Book Runners and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent, either Arranger, any Documentation Agent nor any Joint
Book Runner has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship arising out of the transactions
contemplated hereby; and (v) the Administrative Agent, the Arrangers, the
Documentation Agents and the Joint Book Runners have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Arrangers, the Documentation Agents and the Joint Book
Runners with respect to any breach or alleged breach of agency or fiduciary duty
arising out of the transactions contemplated hereby.
[Signature Pages to Follow]

 

81



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

     
BORROWER:
  AUTOZONE, INC.

                  By:  /s/ William T. Giles         Name: William T. Giles     
  Title: Executive Vice President and
          Chief Financial Officer            By: /s/ Brian L. Campbell        
Name: Brian L. Campbell        Title: Vice President and Treasurer     

 

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,     as Administrative
Agent
 
       
 
  By:    /s/ Thomas Kainamura
 
       
 
      Name: Thomas Kainamura
 
      Title: Vice President

 

 



--------------------------------------------------------------------------------



 



          LENDERS:   BANK OF AMERICA, N.A.,     as a Lender
 
       
 
  By:    /s/ Thomas Kainamura
 
       
 
    Name: Thomas Kainamura
 
      Title: Vice President

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:  /s/ Barry Bergman         Name: Barry Bergman        Title: Managing
Director     

 

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK,
as a Lender
      By:  /s/ J. Matthew Rowand         Name: J. Matthew Rowand       
Title: Vice President     

 

 



--------------------------------------------------------------------------------



 



            US BANK NATIONAL ASSOCIATION,
as a Lender
      By:  /s/ Gregory Campbell        Name: Gregory Campbell       
Title: Director     

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,
as a Lender
      By:  /s/ Frances W. Josephic         Name: Frances W. Josephic       
Title: Vice President     

 

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as a Lender
      By:  /s/ Diane Rolfe         Name: Diane Rolfe        Title: Director     

 

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
as a Lender
      By:  /s/ Marianne T. Meil         Name: Marianne T. Meil       
Title: Senior Vice President     

 

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD.,
as a Lender
      By:  /s/ Robert Gallagher         Name: Robert Gallagher       
Title: Authorized Signatory     

 

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK,
An Ohio banking corporation, as a Lender
      By:  /s/ Lisa R. Cook         Name: Lisa R. Cook        Title: Assistant
Vice President     

 

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:  /s/ Chester A. Misbach, Jr.         Name: Chester A. Misbach, Jr.   
    Title: Senior Vice President     

 

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A.,
as a Lender
      By:  /s/ Megan R. Webster         Name: Megan R. Webster       
Title: Vice President     

 

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
      By:  /s/ Maria Iarriccio         Name: Maria Iarriccio        Title: Vice
President     

 

 



--------------------------------------------------------------------------------



 



            REGIONS BANK,
as a Lender
      By:  /s/ Bryan W. Ford         Name: Bryan W. Ford        Title: Senior
Vice President     

 

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
      By:  /s/ Edward D. Herko         Name: Edward D. Herko       
Title: Director              By:  /s/ Ming K. Chu         Name: Ming K. Chu     
  Title: Vice President     

 

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:  /s/ Heather Whiting         Name: Heather Whiting        Title: Vice
President     

 

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY
as a Lender
      By:  /s/ Peter J. Hallan         Name: Peter J. Hallan        Title: Vice
President     

 

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NA
as a Lender
      By:  /s/ Richard Lavina         Name: Richard Lavina       
Title: Regional President     

 

 



--------------------------------------------------------------------------------



 



            SOVEREIGN BANK
as a Lender
      By:  /s/ Pedro Bell Astorza         Name: Pedro Bell Astorza       
Title: SVP — Large Corporate Banking     

 

 



--------------------------------------------------------------------------------



 



            THE HUNTINGTON NATIONAL BANK,
as a Lender
      By:  /s/ Josh Elsea         Name: Josh Elsea        Title: Vice President,
Large Corporate Banking     

 

 



--------------------------------------------------------------------------------



 



            BANK OF THE WEST,
as a Lender
      By:  /s/ Sidney Jordan         Name: Sidney Jordan        Title: Vice
President     

 

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, NATIONAL ASSOCIATION
as a Lender
      By:  /s/ Jacob J. Villere         Name: Jacob J. Villere        Title: VP
— US Corporate Banking     

 

 



--------------------------------------------------------------------------------



 



            COMPASS BANK,
as a Lender
      By:  /s/ Ramon Garcia         Name: Ramon Garcia        Title: Vice
President     

 

 



--------------------------------------------------------------------------------



 



            BRANCH BANKING AND TRUST COMPANY,
as a Lender
      By:  /s/ Candace C. Moore         Name: Candace C. Moore       
Title: Assistant Vice President     

 

 